[hsf_logo.jpg]
 
Exhibit 10.20
 
 
 7 August 2014
 
 
 
POWIN CORPORATION


 
 
and


 
 
POWIN ENERGY CORPORATION


 
 
and


 
 
SF SUNTECH INC.
 
 


 
 
 
 
 
SUBSCRIPTION AGREEMENT
 
relating to the shares of common stock of
 
POWIN ENERGY CORPORATION
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 
clause
Headings
Page
           
1.
INTERPRETATION
1
     
2.
CONDITIONS
6
     
3.
SUBSCRIPTION AND OPTION
7
     
4.
CLOSING/OPTION CLOSING
9
     
5.
UNDERTAKINGS
10
     
6.
REPRESENTATIONS AND WARRANTIES
11
     
7.
INDEMNITY
12
     
8.
COSTS AND EXPENSES
12
     
9.
ANNOUNCEMENTAND INFORMATION
12
     
10.
NOTICES
12
     
11.
TIME OF THE ESSENCE
13
     
12.
ENTIRE AGREEMENT
13
     
13.
FURTHER ASSURANCE
14
     
14.
WAIVERS
14
     
15.
PARTIAL INVALIDITY
14
     
16.
VARIATION
14
     
17.
ASSIGNMENT
14
     
18.
GOVERNING LAW AND JURISDICTION AND PROCESS AGENT
14
     
19.
COUNTERPARTS
15
     
SCHEDULE 1
 
17
     
SCHEDULE 2
 
31
     
SCHEDULE 4
 
33
     
SCHEDULE 5
 
34
     
SCHEDULE 6
 
37
     
SCHEDULE 7
 
38
     
SCHEDULE 8
 
39



 
 

--------------------------------------------------------------------------------

 


THIS AGREEMENT is made on 7 August 2014


BETWEEN:


(1)
Powin Corporation, a corporation incorporated under the laws of the State of
Nevada, USA, whose principal place of business is at 20550 SW 115th Ave.,
Tualatin, OR97062, in the State of Oregon, USA (Powin Corp);



(2)
Powin Energy Corporation, a corporation incorporated under the laws of the State
of Oregon, USA, whose principal place of business is at 20550 SW 115th Ave.,
Tualatin, OR97062, in the State of Oregon, USA (the Issuer); and



(3)
SF Suntech Inc., a corporation incorporated under the laws of the State of
Delaware, whose correspondence address is at Portion B, 30/F Bank of Tower, 1
Garden Road, Central, Hong Kong (the Investor).





WHEREAS:


 
(A)
The Issuer is incorporated and governed under the laws of the State of Oregon,
USA. As at the date of this Agreement, there are 10,000 Shares in issue.



 
(B)
The Investor and the Issuer have agreed that the Issuer shall allot and issue
and the Investor shall subscribe for the Firm Shares, as defined below, on and
subject to the terms and conditions of this Agreement.



 
(C)
The Issuer has granted the Investor an Initial Option (as defined below),
subject to the terms and conditions of this Agreement, to subscribe for further
Shares of an amount not to exceed the number of Option Shares at a price
stipulated in this Agreement.  Subject to certain conditions having been
satisfied, the Initial Option may be changed to the Revised Option (as defined
below) in accordance with the terms and conditions of this Agreement.



IT IS AGREED AS FOLLOWS:


1.
INTERPRETATION



1.1
In this Agreement (including the Recitals and the Schedules) the following
definitions are used unless otherwise defined:



Affiliate of any specified person means any other person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such specified person;


Arbitrator has the meaning given to it in clause 18.2;


Articles and By-laws means the articles of incorporation and the by-laws of the
Issuer adopted pursuant to resolutions of its shareholders as filed with the
Secretary of State of Oregon, as amended, restated, or otherwise in effect from
time to time;


Authority means any governmental or regulatory commission, board, body,
authority or agency, or any stock exchange, self-regulatory organisation or
other non-governmental regulatory authority, or any court, tribunal or
arbitrator, in each case whether national, central, federal, provincial, state,
regional, municipal, local, domestic or foreign;
 
 
1

--------------------------------------------------------------------------------

 
 
Board means the board of Directors of the Issuer;


Board Approval has the meaning given in clause 4.1;


Business Day means a day (other than a Saturday or Sunday or public holiday in
Hong Kong or the State of Oregon, USA and any day on which a tropical cyclone
warning no. 8 or above or a “black” rain warning signal is hoisted in Hong Kong
at any time between 9:00 a.m. and 5:00 p.m.) on which commercial banks are open
for business in Hong Kong and the State of Oregon, USA, respectively;


Claim has the meaning given to it in clause 18.2;


Closing means completion of the subscription, allotment and issue of the Firm
Shares under this Agreement;


Closing Date means the date of Closing, which, subject to the satisfaction of
all of the Conditions, shall be 29 August 2014, or on such other date as the
Parties may agree;


Conditions means the conditions set out in clause 2.1;


Consolidated Group has the meaning give to it in Schedule 1 to this Agreement;


Debt Securities means any present or future indebtedness in the form of, or
represented by, convertible bonds, bonds, debentures, notes, loan stock or other
debt securities but shall exclude any indebtedness constituted by loan
agreements with lenders not involving the issue of securities;


Directors means the directors of the Issuer from time to time;


Encumbrance means all pledges, charges, liens, mortgages, security interests,
pre-emption rights, options, equities, power of sale, hypothecations, retentions
of title, rights of first refusal and any other encumbrances or third party
rights or claims of any kind or any obligation to create any of the foregoing;


Environmental Laws has the meaning given to it in Schedule 1 to this Agreement;


Financial Year means the financial year of the Group;


Firm Shares means 4,286 new Shares to be allotted and issued pursuant to the
terms of this Agreement;


Firm Share Price has the meaning given in clause 3.1.2;


Fully Diluted Basis means on the basis that all subsisting options, warrants and
securities convertible into Shares (including without limitation any bonds or
instruments convertible or exchangeable into Shares) and any other subsisting
contractual rights to subscribe for Shares have been exercised in full at the
applicable exercise price at the relevant time, whether or not such exercise is
subject to any condition(s);


Group means the Issuer and each of its Subsidiaries from time to time;
 
 
2

--------------------------------------------------------------------------------

 
 
Hong Kong means the Hong Kong Special Administrative Region of the PRC;


Intellectual Property Rights has the meaning given at paragraph (jj) of Schedule
1 to this Agreement;


Initial Option has the meaning given to it in clause 3.1.3;


Initial Option Shares has the meaning given to it in clause 3.1.3;


JAMS has the meaning given to it in clause 18.2;


Key Employees means the persons whose names are set out in Schedule 3;


Key Intellectual Property Rights means Intellectual Property Rights which are
material to the Group’s ability to conduct its business in the manner in which
it is now or has in the past 24 months operated by it, or presently or in the
past 24 months employed by it, including Intellectual Property Rights which are
particularised in Schedule 4;


Laws means any and all national, central, federal, provincial, state, regional,
municipal, local, domestic or foreign laws (including, without limitation, any
common law or case law), statutes, ordinances, legal codes, regulations or rules
(including, without limitation, any and all regulations, rules, orders,
judgments, decrees, rulings, opinions, guidelines, measures, notices or
circulars (in each case, whether formally published or not and to the extent
mandatory or, if not complied with, the basis for legal, administrative,
regulatory or judicial consequences) of any relevant Authority);


Listing means the listing of all or part of the share capital of the Issuer (or
a substantial part of the business of the Group) on an internationally
recognised stock exchange, including but not limited to NASDAQ Stock Market;


Long Stop Date means 29 August 2014 (or such later date as may be agreed between
the Parties);


Material Adverse Effect means any event, circumstance or state of affairs or any
combination thereof which is, or could reasonably be expected to be, materially
adverse to the business, operations, assets, liabilities (including contingent
liabilities), properties, regulatory status, business or financial condition,
results or prospects of the Group taken as a whole or to the financial markets
in general or to the ability of the Issuer to perform its obligations under this
Agreement;


Money Laundering Laws has the meaning give at paragraph (n) of Schedule 1 to
this Agreement;


Option Closing means completion of the subscription, allotment, issue and, if
applicable, the purchase and sale, of the Option Shares under this Agreement;


Option Closing Date has the meaning given in clause3.1.5;
 
 
Option Shares means the Initial Option Shares and/or, if the Revised Option is
exercised, the Revised Option Shares;
 
 
3

--------------------------------------------------------------------------------

 
 
Option Share Price has the meaning given in clause3.1.3;


Option Warranties means the representatives and warranties made or given by the
Issuer and Powin Corp as set out in Part B of Schedule 1 hereto;


Party or Parties means a party or the parties to this Agreement;


Reorganisation means such reorganisation steps that are required to sever the
Issuer from Powin Corporation as a company which is independent in all aspects
(other than the Shares which are owned by Powin Corporation) from Powin
Corporation, including matters that are set out in Schedule 9, but shall exclude
all Transitional Arrangements;


Revised Option has the meaning given to it in clause 3.1.4;


Revised Option Shares has the meaning given to it in clause 3.1.4;


Sanctions Laws and Regulations has the meaning to it in Schedule 1 to this
Agreement;


Shares means shares of common stock of the Issuer or shares of any class or
classes resulting from any subdivision, consolidation or re-classification of
those shares, which as between themselves have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation or dissolution of the Issuer;


Shareholders means holder(s) of the Shares;


Shareholders Agreement means the shareholders' agreement in substantially the
form set out in Schedule 7;


Subscription means the subscription for the Subscription Shares by the Investor
on and subject to the terms and conditions set out in this Agreement;


Subscription Shares means the Firm Shares and the Option Shares;


Subsidiary includes, in relation to any person: (i) any company or business
entity of which that person owns or controls (either directly or through one or
more other subsidiaries) more than 50 per cent. of the issued share capital or
other ownership interest having ordinary voting power to elect directors,
managers or trustees of such company or business entity; (ii) any company or
business entity of which that person owns or controls (either directly or
through one or more other subsidiaries) not more than 50 per cent. of the issued
share capital or other ownership interest having ordinary voting power to elect
directors, managers or trustees of such company or business entity but
effectively controls (either directly or through one or more other Subsidiaries)
the management or the direction of business operations of such company or
business entity; and (iii) any company or business entity which at any time has
its accounts consolidated with those of that person or which, under relevant
Laws or such other applicable generally accepted accounting principles from time
to time, should have its accounts consolidated with those of that person;


Transitional Arrangements means arrangements that are set out in Schedule 9;


US Dollar and US$ means the legal currency of the USA;


US and USA means the United States of America; and
 
 
4

--------------------------------------------------------------------------------

 
 
Warranties means the representations and warranties made or given by the Issuer
and Powin Corp as set out in Part A of Schedule 1 hereto.


1.2
In this Agreement, unless otherwise defined or unless the context or subject
matter otherwise requires:

 
 
1.2.1
A reference to a clause, sub-clause, paragraph, sub-paragraph or schedule is,
unless indicated to the contrary, a reference to a clause, sub-clause, paragraph
or schedule of this Agreement.

 
 
1.2.2
Any reference to this Agreement includes the Schedules to it which form part of
this Agreement for all purposes.

 
 
1.2.3
A reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced.

 
 
1.2.4
The singular includes the plural and vice versa and reference to any gender
includes a reference to all other genders.

 
 
1.2.5
The headings and the table of contents in this Agreement are for convenience
only and shall not affect its interpretation.

 
 
1.2.6
A reference to persons shall be deemed to include references to natural persons,
firms, partnerships, bodies corporate, undertakings, associations,
organisations, trusts, trustees, legal representatives, governments (or any
department or agency thereof) or any other entity howsoever designated or
constituted (in each case, whether or not having separate legal personality),
but a reference to individuals shall be deemed to be references to natural
persons only.

 
 
1.2.7
A reference to writing shall include any typewriting, printing, lithography,
photography and any other modes of representing or reproducing words in a
legible and non-transitory form and documents and information sent or supplied
in electronic form are "in writing" for the purpose of this Agreement.

 
 
1.2.8
The terms hereof and hereunder (and any other similar expressions) refer to this
Agreement and not to any particular clause or other portion hereof and include
any agreement supplemental hereto.

 
 
1.2.9
The terms “include,” “includes” or “including” are used in this shall be deemed
to be followed by the words “without limitation,” whether or not they are in
fact followed by those words or words of like import.

 
 
1.2.10
References in this Agreement to any other agreement or other instrument (other
than an enactment or statutory provision) shall be deemed to be references to
such agreement or instrument as from time to time amended, varied, supplemented,
substituted, novated or assigned.

 
 
1.2.11
Any statement in this Agreement qualified by the expression ‘to the best
knowledge of the Issuer or any member of the Group’ or ‘so far as the Issuer is
aware’ or any similar expression shall be a reference to the actual knowledge of
the Directors and the members of the senior management team of the Issuer and
shall be deemed to include an additional statement that it has been made after
due and careful enquiry by such persons.

 
 
5

--------------------------------------------------------------------------------

 
 
 
1.2.12
Any reference to a time or date in this Agreement shall, unless otherwise
stated, be a reference to Hong Kong time or a day under Hong Kong time zone.

 
2.
CONDITIONS

 
2.1
The obligations of the Investor to subscribe and pay for the Firm Shares shall
be conditional on the following Conditions being satisfied:

 
 
2.1.1
the ownership of all of the Key Intellectual Property Rights having been duly
vested into the Issuer or any of its subsidiaries free from all Encumbrances to
the satisfaction of the Investor;

 
 
2.1.2
the Reorganisation having been duly completed to the satisfaction of the
Investor;

 
 
2.1.3
each of the Key Employees having duly entered into an employment agreement (or
supplemental agreement) containing restrictive covenants provisions with the
Issuer or its subsidiaries and termination provisions in form and substance
acceptable to the Investor;

 
 
2.1.4
all of the Warranties made, or any of the undertakings given, by the Issuer
under this Agreement continuing to be true, accurate and correct and not
misleading as of the Closing Date, and as if made on the Closing Date;

 
 
2.1.5
the Issuer having obtained all necessary authorisations, approvals or consents
required under the Articles and By-laws and applicable Laws for entering into
this Agreement and the transactions contemplated hereunder, including the
allotment and issue of the Subscription Shares;

 
 
2.1.6
the Investor having obtained all necessary authorisations, approvals or consents
required under its articles and by-laws and applicable Laws to subscribe for the
Subscription Shares from the Issuer;

 
 
2.1.7
the Investor having been satisfied with the results of its due diligence
investigations on the Issuer and its Subsidiaries, taken as a whole and being
satisfied that key technologies and products of the Issuer can be applied
commercially and in an economically viable and profitable manner;

 
 
2.1.8
all the authorisations, approvals, consents, waivers and permits of the relevant
authorities of the relevant jurisdictions which are necessary to give effect to
this Agreement and the transactions contemplated hereunder as required by all
applicable Laws having been granted, received and obtained and remaining in full
force;

 
 
2.1.9
the Issuer having performed all of its obligations hereunder expressed to be
performed on or before such dates;

 
 
2.1.10
no shares or securities convertible into shares having been issued by the Issuer
or its Subsidiaries since the date of this Agreement;

 
 
2.1.11
no Material Adverse Effect having occurred;

 
 
2.1.12
no injunction, interim or otherwise, having been granted in respect of the
Issuer which would prohibit the Issuer from entering into and performing its
obligations under this Agreement; and

 
 
6

--------------------------------------------------------------------------------

 
 
 
2.1.13
there being no litigation pending against the Issuer that, if decided adversely,
would inhibit or otherwise delay the consummation of the transactions
contemplated in this Agreement.

 
2.2
The Investor may in its absolute discretion at any time before Closing waive any
of the Conditions by notice to the Issuer and such waiver may be subject to such
terms and conditions as may be agreed between the Investor and the Issuer in
writing.

 
2.3
If any of the Conditions remain unsatisfied or is not waived on the day falling
on the expiry of the Long Stop Date or becomes incapable of fulfilment on or
before the day falling on the expiry of the Long Stop Date (other than as a
result of a breach of this Agreement by Powin Corp or the Issuer), this
Agreement, other than clause 1 (Interpretation), this clause 2 (Conditions),
clauses 8 (Costs and Expenses), 9 (Announcement, Information and
Confidentiality), 10 (Notices), 12 (Entire Agreement), 14 (Waiver), 15 (Partial
Invalidity), 18 (Governing Law and Jurisdiction) and 19 (Counterparts) shall
automatically terminate with immediate effect and each Party's rights and
obligations other than those specified above shall cease immediately on
termination. Such termination shall not affect the rights and obligations of the
Parties existing before termination.

 
2.4
The Issuer shall, at its own cost, use its best endeavours to ensure that the
Conditions set out in clause 2.1 (other than clause 2.1.6) are fulfilled as soon
as reasonably practicable after the date of this Agreement.

 
2.5
Each Party shall notify the other Parties as soon as practicable after it
becomes aware that a Condition in clause 2.1 has been satisfied or that any such
Condition is incapable of fulfilment.

 
3.
SUBSCRIPTION AND OPTION

 
3.1
Subscription

 
 
3.1.1
The Investor shall subscribe for and the Issuer shall allot and issue, the Firm
Shares fully paid and free from all Encumbrances and adverse claims and the Firm
Shares shall rank pari passu in all respects with the Shares outstanding at the
date of Closing and with all rights, including all dividends and other
distributions declared made or paid at any time after the date of Closing.

 
 
3.1.2
The aggregate Firm Share Price for the Firm Shares is US$25,000,000, and shall
be paid by the Investor in accordance with clause 4.4.

 
 
3.1.3
Subject to the provisions of clause 3.1.4, the Issuer hereby further grants to
the Investor an option (the Initial Option) to subscribe for 10,714 new Shares
(the Initial Option Shares), at any time at a purchase price of US$3,500 per
Share (the Option Share Price). If at any time between the date of this
Agreement and closing of the exercise of the Option, Shares have been
consolidated or sub-divided, the Option Share Price per Share shall be
correspondingly increased or reduced (as the case may be) to the effect that the
aggregate Option Share Price payable by the Investor and receivable by the
Issuer for the Option Shares would remain the same as if the consolidation or
sub-division did not take place.

 
 
7

--------------------------------------------------------------------------------

 
 
 
3.1.4
Conditional upon the consolidated profit before tax of the Issuer for the six
month ending 30 June 2016 as shown in the audited or reviewed consolidated
financial statements of the Issuer prepared by the auditors of the Issuer equals
or exceeds US$800,000 and provided that the Initial Option has not been
exercised, the Issuer and Powin Corp hereby grant to the Investor an option (the
Revised Option) to subscribe for 3,061 new Shares from the Issuer and to
purchase 3,061 existing Shares from Powin Corp (together, the Revised Option
Shares), at any time at the Option Share Price per Share. If at any time between
the date of this Agreement and closing of the exercise of the Revised Option,
Shares have been consolidated or sub-divided, the Option Share Price per Share
shall be correspondingly increased or reduced (as the case may be) to the effect
that the aggregate Option Share Price payable by the Investor and receivable by
the Issuer and Powin Corp for the Revised Option Shares would remain the same as
if the consolidation or sub-division did not take place.   Upon the Revised
Option under this clause 3.1.4 becoming effective, the Initial Option shall
forthwith lapses, have no further effect and cannot be further exercised.

 
 
3.1.5
The Initial Option and, if applicable, Revised Option shall be effective for two
years from the Closing Date or, if earlier, until completion of a Listing, and
shall be exercisable, in whole only, solely at the discretion of the Investor by
written notice (substantially in the form set out in Schedule 2 to this
Agreement) given to the Issuer and, if applicable, Powin Corp by the Investor at
least five Business Days before the date the Option Shares are to be issued by
the Issuer against payment for the Option Shares (the Option Closing Date). Such
notice shall be irrevocable and shall set forth the number of Option Shares as
to which the Initial Option or Revised Option is being exercised and the Option
Closing Date; provided, however, that the Option Closing Date shall be no later
than five Business Days after the date on which the option shall have been
exercised. For the avoidance of doubt, the Option Closing Date specified by the
Investor may fall on the same day as the Closing Date.

 
 
3.1.6
If the Initial Option is duly exercised in accordance with clause 3.1.3 or the
Revised Option is duly exercised in accordance with clause 3.1.4, the Issuer
agrees to issue the relevant Option Shares and, in the case where the Revised
Option is exercised, Powin Corp agrees to sell the relevant Option Shares, on
the Option Closing Date to the Investor or as the Investor may direct.  Closing
of the Initial Option or Revised Option shall be conditional on the following
Conditions being satisfied (or waived by the Investor):

 
 
(A)
all of the Warranties made, or any of the undertakings given, by the Issuer and
Powin Corp under this Agreement continuing to be true, accurate and correct and
not misleading as of, and as if made on the Option Closing Date;

 
 
(B)
the Issuer having obtained all necessary authorisations, approvals or consents
required under the Articles and By-laws and applicable Laws for entering into
this Agreement and the transactions contemplated hereunder, including the
allotment and issue of the relevant Option Shares;

 
 
(C)
if applicable, Powin Corp having obtained all necessary authorisations,
approvals or consents required under its articles and by-laws and applicable
Laws for entering into this Agreement and the transactions contemplated
hereunder, including the sale of the relevant Option Shares;

 
 
(D)
all the authorisations, approvals, consents, waivers and permits of the relevant
authorities of the relevant jurisdictions which are necessary to give effect to
this Agreement and the transactions contemplated hereunder as required by all
applicable Laws having been granted, received and obtained and remaining in full
force; and

 
 
8

--------------------------------------------------------------------------------

 
 
 
(E)
the Issuer and, if applicable, Powin Corp having performed all of its
obligations hereunder expressed to be performed on or before such dates.

 
 
3.1.7
The Issuer shall, upon the receipt of the Firm Share Price under clause4.4,
apply US$5,200,000 of the proceeds from the Subscription for repayment of a
shareholder's loan owed by the Issuer to Powin Corporation.

 
4.
CLOSING/OPTION CLOSING

 
4.1
Subject to the satisfaction (or waiver as the case may be) of, in the case of
Subscription of the Firm Shares, all the Conditions or, the case of subscription
of the Option Shares, the conditions set out in clause 3.1.6, the Closing and
the Option Closing (if any) shall take place at the offices of the Investor in
Hong Kong on the Closing Date and the Option Closing Date (if any) at 10:00 a.m.
(Hong Kong time) or at such other place and time as the Issuer and the Investor
shall agree.

 
On or before execution of this Agreement, the Issuer shall procure that a
meeting or meetings of the Board is or are duly convened and held in accordance
with the Articles and By-laws at which: (a) this Agreement and the transactions
contemplated hereunder and thereunder; (b) the execution of this Agreement and
all documents necessary to give effect to the transactions contemplated under
this Agreement; (c) the performance by the Issuer of its other obligations under
this Agreement; and (d) on or before the Closing Date, the allotment and issue
of the Subscription Shares and the entry of the name of the Investor into the
register of shareholders of the Issuer as holder of the Subscription Shares in
accordance with this Agreement are approved and/or ratified (the Board
Approvals, each, a Board Approval).
 
4.2
At or before the Closing, the Issuer shall:

 
 
4.2.1
deliver to the Investor a certified true copy or extract of the relevant minutes
documenting each of the necessary approvals, including the Board Approvals and
necessary shareholders approvals, if any;

 
 
4.2.2
duly allot and issue the Firm Shares in accordance with this Agreement and
deliver to the Investor definitive share certificate(s) representing the number
of Firm Shares the Investor has subscribed for under clause 3;

 
 
4.2.3
deliver to the Investor a certificate signed by a duly authorised officer
certifying that the Conditions under clauses 2.1.4 and 2.1.9 have been
satisfied;

 
 
4.2.4
deliver to the Investor a legal opinion of K&L Gates and/or other law firms
addressed to the Investor in respect of the entry into this Agreement by the
Issuer, Powin Corp, the performance of their obligations thereunder and the due
allotment and issue of the Firm Shares, in form and substance satisfactory to
the Investor and dated as at the Closing Date;

 
 
4.2.5
deliver to the Investor a waiver or confirmation duly executed by Powin Corp
confirming that, immediately after the repayment of the shareholder's loan
contemplated under clause3.1.7, there exists no outstanding debt, liability or
claim owed by any member of the Group to Powin Corp; and

 
 
4.2.6
deliver to the Investor the original of the Shareholders' Agreement duly
executed by Powin Corp.

 
 
9

--------------------------------------------------------------------------------

 
 
4.3
At or before the Option Closing, the Issuer and, if applicable, Powin Corp
shall:

 
 
4.3.1
duly allot and issue the relevant Option Shares in accordance with this
Agreement and deliver to the Investor definitive share certificate(s)
representing the number of Option Shares the Investor has subscribed for under
clause 3;

 
 
4.3.2
duly transfer the relevant Option Shares in accordance with this Agreement and
deliver to the Investor definitive share certificate(s) representing the number
of Option Shares the Investor has purchased under clause 3;

 
 
4.3.3
deliver to the Investor a certificate signed by a duly authorised officer
certifying that the conditions under clauses 3.1.6(A) and (E) have been
satisfied; and

 
 
4.3.4
deliver to the Investor a legal opinion of K&L Gates and/or other law firms
addressed to the Investor in respect of the entry into this Agreement by the
Issuer and Powin Corp, the performance of its obligations thereunder and the due
allotment and issue of the relevant Option Shares by the Issuer and transfer of
the relevant Option Shares by Powin Corp, in form and substance satisfactory to
the Investor and dated as at the Option Closing Date;

 
4.4
At the Closing and the Option Closing (if any), the Investor shall, against
compliance by the Issuer of its obligations set out in clause 4.2 or 4.3 (as the
case may be), transfer by wire transfer to a bank account to be notified in
writing by the Issuer and, if applicable, Powin Corp to the Investor not later
than three days prior to the Closing Date or the Option Closing Date, as
applicable, the funds representing the Firm Share Price or Option Share Price,
as the case may be, and, at Closing, deliver to Powin Corp the original of the
Shareholders' Agreement duly executed by the Investor.  The Parties agree that,
for Closing, the Firm Share Price shall be paid to the Hong Kong office of K&L
Gates to be held on escrow pending Closing.  The Parties also agree that such
funds shall be held at the risk of the Issuer (and not the Investor) whilst held
in escrow by K&L Gates.

 
4.5
In respect of the Closing and the Option Closing (if any), the Parties agree
that all actions required to be performed on the date of Closing or the Option
Closing (if any) shall be deemed to have been taken and to have occurred
simultaneously on the date of Closing or the Option Closing (if any).

 
5.
UNDERTAKINGS

 
5.1
The Issuer undertakes and covenants with the Investor that:

 
 
5.1.1
the Issuer shall comply in all respects with the terms and conditions of the
Subscription and, in particular, that the Issuer shall duly allot and issue the
Subscription Shares free from all Encumbrances ranking pari passu in all
respects with the Shares outstanding as at the date of allotment;

 
 
5.1.2
it will procure that its share registrar shall do all such acts and things as
may be required to be done by it in connection with the Subscription;

 
 
5.1.3
the proceeds from the issue of the Subscription Shares will be used in
accordance with clause 3.1.7;

 
 
5.1.4
the Issuer will file all the necessary filings with the relevant Authorities in
connection with the Subscription;

 
 
10

--------------------------------------------------------------------------------

 
 
 
5.1.5
the Issuer will pay any stamp, issue, registration, documentary or other taxes
and duties, including interest and penalties in Hong Kong, the State of Oregon,
the USA and all other relevant jurisdictions payable on or in connection with
the issue and allotment of the Subscription Shares or the execution or delivery
of this Agreement; and any value added, turnover or similar tax payable in
respect thereof (and references in this Agreement to such amount shall be deemed
to include any such taxes so payable in addition to it);

 
 
5.1.6
the Issuer will forthwith notify the Investor of any change affecting any of its
representations, warranties, agreements and indemnities herein at any time prior
to payment being made to the Issuer on the Closing Date (or the Option Closing
Date, if the Option has been exercised) (both dates inclusive) and take such
steps as may be reasonably requested by the Investor to remedy the same;

 
 
5.1.7
each of the Issuer and its Subsidiaries will, to the satisfaction of the
Investor, cooperate with the Investor in respect of, and participate in, the due
diligence procedures required by the Investor in connection with the
Subscription of the Subscription Shares;

 
 
5.1.8
the Issuer will obtain and maintain in full force and effect all consents,
clearances, approvals, authorisations, orders, registrations and qualifications
as referred to in paragraph (q) in Schedule 1 to this Agreement by not later
than the Closing Date and the Option Closing Date (if any); and

 
 
5.1.9
comply with the provisions set out in Schedule 5.

 
5.2
Powin Corp undertakes with the Investor that it will procure the Issuer to
comply with the undertakings and covenants set out in clause 5.1.

 
5.3
Powin Corp and the Issuer undertake that all of the Transitional Arrangements
shall have been completed in full by 31 December 2014.

 
5.4
Powin Corp undertakes that it shall, prior to 31 December 2014, amend or procure
the amendment of the corporate and trading name of itself and each of its
subsidiaries (other than the Issuer) so that such names no longer bear the word
"Powin".

 
6.
REPRESENTATIONS AND WARRANTIES

 
6.1
Powin Corp and the Issuer, jointly and severally, represent and warrant to the
Investor that each of the Warranties is true, accurate and correct and not
misleading as at the date of this Agreement and will remain true, accurate and
not misleading as at the date of the Closing as if made as of the Closing. Powin
Corp and the Issuer, jointly and severally, represent and warrant to the
Investor that each of the Option Warranties is true, accurate and correct and
not misleading as at the date of the Option Closing (if the Option has been
exercised).

 
6.2
Each of the Warranties and the Option Warranties shall be separate and
independent and, save as expressly provided to the contrary, shall not be
limited by reference to or inference from any other Warranty or Option Warranty
or any other term of this Agreement.

 
6.3
The Issuer hereby agrees to disclose promptly to the Investor in writing upon
becoming aware of any matter, event or circumstance (including any omission to
act) which may arise or become known to it after the date of this Agreement and
before Closing and Option Closing (if the Option has been exercised) which:

 
 
6.3.1
constitutes a breach of any of the Warranties or the Option Warranties (if
applicable); or

 
 
11

--------------------------------------------------------------------------------

 
 
 
6.3.2
has an adverse effect on the financial position of any member of the Group.

 
7.
INDEMNITY

 
7.1
Each of Powin Corp and the Issuer will jointly and severally indemnify and keep
indemnified, defend, hold harmless, and agrees to pay the Investor for any loss,
liability, damages, costs or expenses (including legal expenses) suffered or
incurred by the Investor as a result of or in connection with, directly or
indirectly, any breach by either Powin Corp or the Issuer of the terms of this
Agreement (including the representations, warranties and undertakings set out in
Schedule 1 and clauses 5 and 6).  For the purposes of this clause 7 only, the
term “Investor” shall mean the Investors and its Affiliates, and its directors,
officers, employees and agents.

 
8.
COSTS AND EXPENSES

 
8.1
Powin Corp, the Issuer and the Investor shall each be liable for the costs and
expenses of their own respective legal and other professional advisers
(including auditors) incurred in connection with the issue of the Subscription
Shares.

 
9.
ANNOUNCEMENTAND INFORMATION

 
9.1
Subject to clause 9.2, no public announcement of any kind in connection with
this Agreement or the transactions contemplated thereunder shall be made or
issued by or on behalf of any Party or any of its Affiliates without the prior
written consent of the other Party.

 
9.2
If either Party is required by Laws or by any stock exchange or by any Authority
to make any announcement, filing or public release in connection with this
Agreement or the transactions contemplated thereunder, the relevant Party shall
make such announcement, filing or public release and shall, to the extent
legally permissible, immediately notify the other Party and shall use all
reasonable endeavours to accommodate the requests of such Party with respect to
the terms and provisions of such announcement, filing or release.

 
9.3
Subject to any legal or regulatory restrictions applicable to the Issuer and for
as long as the Investor or one of its Affiliates is a Shareholder, the Investor
shall be entitled to receive any information held by the Issuer which the
Investor reasonably requires to keep it properly informed about the business and
affairs of the Group and generally to protect its interests as a Shareholder in
such form as the Board reasonably determines, and the Investor shall deal with
such information, to the extent that it constitutes material non-public or
inside information within the meaning of the US federal securities laws, in such
a manner that will not breach any applicable Laws, including, among others, Laws
relating to insider trading, or cause the Issuer or members of the Group to
breach any applicable Laws.

 
10.
NOTICES

 
Notices
 
10.1
Any notice or other formal communication to be given under this Agreement shall
be in writing and signed by or on behalf of the Party giving it. It shall be:

 
 
10.1.1
delivered by hand to the relevant address in clause 10.3;

 
 
10.1.2
sent by fax to the relevant number set out in clause 10.3; or

 
 
12

--------------------------------------------------------------------------------

 
 
 
10.1.3
sent by prepaid recorded delivery, special delivery or registered post to the
relevant address in clause 10.3.

 
10.2
In each case such notice or other formal communication shall be marked for the
attention of the relevant Party set out in clause 11.3 (or as otherwise notified
from time to time under this Agreement).  Any notice given by hand delivery, fax
or post shall be deemed to have been duly received:

 
 
10.2.1
if hand delivered, when delivered;

 
 
10.2.2
if sent by fax, 12 hours after the time of despatch; and

 
 
10.2.3
if sent by prepaid recorded delivery, special delivery or registered post, at
10:00 a.m. on the second Business Day from the date of posting,

 
unless there is evidence that it was received earlier than this and provided
that, where (in the case of hand delivery or fax) the delivery or transmission
occurs after 6:00 p.m. on a Business Day or on a day which is not a Business
Day, service shall be deemed to occur at 9:00 a.m. on the next following
Business Day.  References to time in this clause are to local time in the
country of the addressee.

Notice details


10.3
The addresses and fax numbers of the Parties for the purpose of clauses 10.1and
10.2are:



For Powin Corp:
     
Address:
20550 SW 115th Ave., Tualatin, OR97062, State of Oregon, USA
Fax No:
503-598 3941
For the attention of:
Joseph Lu, CEO
For the Issuer:
     
Address:
20550 SW 115th Ave., Tualatin, OR97062, State of Oregon, USA
Fax No:
503-598 3941For the attention of:Nicholas I. Goyak, Secretary
   
For the Investor:
 
Address:
Portion B, 30/F, Bank of China Tower, 1 Garden Road, Central, Hong Kong
Fax No:
+852 2363 8086
For the attention of:
Keith Tse



English language


10.4
All notices or other formal communications under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English.  In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.

 
11.
TIME OF THE ESSENCE

 
11.1
Time shall be of the essence in relation to the obligations to be performed by
the Parties under this Agreement.

 
12.
ENTIRE AGREEMENT

 
 
13

--------------------------------------------------------------------------------

 
 
12.1
This Agreement, together with any agreements or documents referred to herein,
sets out the entire agreement and understanding between the Parties with respect
to the subject matter contained herein and supersedes all prior agreements,
understandings, negotiations and discussions (whether oral or written) and all
previous agreements in relation to the subject matter contained herein are
hereby terminated and shall have no further force or effect.

 
13.
FURTHER ASSURANCE

 
13.1
Each Party agrees to give such further assurance, provide such further
information, perform (or procure the performance of) all further acts and
things, and execute and deliver (or procure the execution and delivery of) such
further documents, as may be required by law or as may be necessary or
reasonably desirable to implement and/or give effect to this Agreement and the
transactions contemplated therein.

 
14.
WAIVERS

 
14.1
No waiver of any provisions of this Agreement shall be effective unless set
forth in written instrument signed by the Party waiving such provision.  No
failure, relaxation, forbearance, indulgence or delay of any Party in exercising
any right or remedy provided by law or under this Agreement shall affect the
ability of that Party subsequently to exercise such right or remedy or to pursue
any other rights or remedies, nor shall such failure or delay constitute a
waiver or variation of that or any other right or remedy.  No single or partial
exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy.

 
15.
PARTIAL INVALIDITY

 
15.1
The Parties intend that the provisions of this Agreement shall be enforced to
the fullest extent permissible under the Laws applied in each jurisdiction in
which enforcement is sought. If any particular provision or part of this
Agreement shall be held to be invalid or unenforceable, then such provision
shall (so far as invalid or unenforceable) be given no effect and shall be
deemed not to be included in this Agreement but without invalidating any of the
remaining provisions of this Agreement. The Parties shall use all reasonable
endeavours to replace the invalid or unenforceable provisions by a valid and
enforceable substitute provision the effect of which is as close as possible to
the intended effect of the invalid or unenforceable provision.

 
16.
VARIATION

 
16.1
No variation of any of the terms of this Agreement (or of any document described
in or expressed to be entered into in connection with this Agreement) shall be
effective unless such variation is made in writing and signed by or on behalf of
each of the Parties. The expression “Variation” shall include any variation,
supplement, deletion or replacement however effected.

 
17.
ASSIGNMENT

 
17.1
This Agreement shall be binding on and enure for the benefit of the successors
of the Parties. The Investor may assign all or any of its rights under this
Agreement to any of its Affiliates.  The Issuer may not assign its rights under
this Agreement.

 
18.
GOVERNING LAW AND JURISDICTION AND PROCESS AGENT

 
 
14

--------------------------------------------------------------------------------

 
 
18.1
Hong Kong law shall govern this Agreement and all documents delivered pursuant
hereto without regard to principles of conflicts of law. The Parties each submit
to the non-exclusive jurisdiction of the State and Federal courts in Portland,
Oregon, except that nothing in this Agreement shall be deemed to operate to
preclude a Party from bringing suit or taking other legal action in any other
jurisdiction to enforce its rights or to enforce a judgment or other court order
in favour of a Party. Each Party expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such Party at the address for notices set forth above and that
service so made shall be deemed completed upon the earlier to occur of such
Party’s actual receipt thereof or, in the case of the Issuer, three (3) days
after deposit in the US mails, proper postage prepaid.

 
18.2
Except for disputes relating to the enforcement of this Agreement, any claim,
dispute or controversy of whatever nature arising out of or relating to this
Agreement, including,  any action or claim based on tort, contract, or statute,
or concerning the interpretation, effect, termination, validity, performance
and/or breach of this Agreement (the Claim), shall be resolved by final and
binding arbitration. The arbitration shall be conducted by and submitted to a
single arbitrator (the Arbitrator) selected from and administered by the
Portland, Multnomah County, Oregon office of JAMS (JAMS), in accordance with its
then existing Comprehensive Arbitration Rules & Procedures; however, upon the
written demand of any Party to the arbitration, the arbitration shall be
conducted by and submitted to three Arbitrators selected from and administered
by the JAMS Comprehensive Arbitration Rules & Procedures. The arbitration
hearing shall be held in Portland, Multnomah County, Oregon.

 
The Arbitrator(s) shall NOT be authorized to reform, modify or materially change
this Agreement or other agreements entered into between the Parties. Each Party
shall bear its own attorneys’ fees, costs and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Arbitrator(s) and JAMS; however, the Arbitrator(s) shall be authorized to
determine whether a Party is the prevailing Party and, if so, to award to that
prevailing Party reimbursement for its reasonable attorneys’ fees, costs and
disbursements (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, etc.), and/or the fees and costs of the
Arbitrator(s) and JAMS.  The Arbitrator(s), and not a court, shall also be
authorized to determine whether this clause 18 applies to a Claim sought to be
resolved hereunder. The Arbitrator(s) shall, within fifteen (15) calendar days
after the conclusion of the arbitration hearing, issue a written award and a
written statement of decision describing the material factual findings and
conclusions on which the award is based, including the calculation of any
damages awarded.
 
By agreeing to this binding arbitration provision, the Parties understand that
they are waiving certain rights and protections which may otherwise be available
if a Claim were determined by litigation in court, including, without
limitation, the right to seek or obtain certain types of damages precluded by
this arbitration provision, the right to a jury trial, certain rights of appeal,
and a right to invoke formal rules of procedure and evidence.
 
19.
COUNTERPARTS

 
 
15

--------------------------------------------------------------------------------

 
 
19.1
This Agreement may be executed in any number of counterparts and by each Party
on separate counterparts. Each counterpart is an original but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement by e-mail attachment or telecopy shall be an effective mode of
delivery.

 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 1

 
 
PART A
 
WARRANTIES AT SIGNING AND CLOSING
 
 
In consideration of the Investor entering into this Agreement, Powin Corp and
the Issuer, jointly and severally, represent and warrant as follows:
 
 
(a)
each of Powin Corp, the Issuer and its Subsidiaries is a company duly
incorporated and organised and validly existing under the Laws of its
jurisdiction of incorporation or organisation, is not in liquidation or
receivership and has full power and authority to own its properties and to
conduct its business;

 
(b)
the group structure chart provided by the Issuer to the Investor is a true,
complete and accurate reflection of the Group, its shareholders and
Subsidiaries;

 
(c)
each of the Issuer and its Subsidiaries is lawfully qualified to conduct
business in those jurisdictions in the manner in which its business is currently
being conducted;

 
(d)
each of Powin Corp and the Issuer has full power and authority to enter into
and, subject to obtaining all necessary approvals from its Shareholders, perform
its obligations under this Agreement;

 
(e)
this Agreement has been duly authorised, executed and delivered by Powin Corp,
the Issuer and constitutes a valid and legally binding obligation of the Issuer,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganisation, moratorium or
similar Laws affecting the rights and remedies of creditors or by general
equitable principles;

 
(f)
the Issuer has full power, authority and capacity to allot and issue the
Subscription Shares pursuant to this Agreement under the Articles and By-law of
the Issuer and applicable Laws.

 
(g)
the Subscription Shares, when issued will:

 
 
(i)
will be or are fully paid and will rank pari passu in all aspects with the other
Shares then outstanding free from all Encumbrances, and together with all rights
including dividends, distributions or any return of capital declared and voting
rights attaching to them as at the date of issue of the Shares; and

 
 
(ii)
will have been duly authorised for issuance by all necessary action on the part
of the Issuer and when issued and delivered to the Investor will have been
validly issued, fully paid, and will not have been issued in violation of or
subject to any pre-emptive rights or other contractual rights to subscribe for
or purchase securities issued by the Issuer.

 
(h)
as at the date of this Agreement and at Closing, the total number of Firm Shares
represent 30 per cent. of the total issued Shares of the Issuer as enlarged by,
on a Fully Diluted Basis (but ignoring the Option Shares), the issue of such
Firm Shares;

 
 
17

--------------------------------------------------------------------------------

 
 
(i)
there are no restrictions applicable to the Subscription Shares generally upon
the voting or transfer of any of the Subscription Shares pursuant to the
Issuer's constitutional documents or pursuant to any agreement or other
instrument to which the Issuer is a Party or by which the Issuer may be bound;

 
(j)
as at the date of this Agreement and immediate before Closing, the Issuer only
has 10,000 common stock in issue and outstanding;

 
(k)
there are no outstanding securities issued by the Issuer or its Subsidiaries
convertible into or exchangeable for Shares, or warrants, rights or options to
purchase Shares from the Issuer or its Subsidiaries, nor are there other or
similar arrangements to which the Issuer or any Subsidiary is party providing
for the issue or purchase of Shares or the subscription for Shares and no
unissued share capital of the Issuer is under option or agreed conditionally or
unconditionally to be put under option;

 
(l)
there are no outstanding securities issued by Powin Corp convertible into or
exchangeable for Shares, or warrants, rights or options to purchase Shares from
Powin Corp, nor are there other or similar arrangements to which Powin Corp is
party providing for the purchase of Shares;

 
(m)
the Issuer and its Subsidiaries are in compliance with, and will at all times
comply with, all applicable Laws (including any rules and regulations
administered by the Office of Foreign Assets Control of the US Department of the
Treasury) to which it is subject;

 
(n)
neither the Issuer, any of its Subsidiaries, Affiliates, nor their respective
officers, employees, directors, representatives or agents has, directly or
indirectly, made or authorized (A) any contribution, payment or gift of funds or
property to any official, employee or agent of any Authority, or any candidate
for public office, in Hong Kong, the USA or any other jurisdiction, where either
the payment or the purpose of such contribution, payment or gift was, is, or
would be prohibited under any applicable Law, or (B) any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment in connection with the
business activities of the relevant member of the Group, and without prejudice
to the foregoing, neither any member of the Group nor any director, officer,
agent, employee or Affiliate of any member of the Group, to the best knowledge
of the Issuer, has taken any action, directly or indirectly, that would result
in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, or the UK Bribery Act 2010
and the Issuer and the other members of the Group have instituted and maintain
policies and procedures designed to ensure compliance with applicable Laws
relating to anti-bribery in the jurisdictions in which the Group conducts its
business;

 
(o)
the operations of each member of the Group are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting and
other requirements of the money laundering Laws of all relevant jurisdictions
(collectively, the Money Laundering Laws), and no action, suit, proceeding,
investigation or inquiry by or before any Authority involving any member of the
Group with respect to the Money Laundering Laws is pending or, to the best of
the Issuer’s knowledge, threatened;

 
 
18

--------------------------------------------------------------------------------

 
 
(p)
(A) neither any member of the Group nor any of its directors, officers,
employees, Affiliates or agents, nor any person acting on behalf of any of them,
is currently subject to any of the Sanctions Laws and Regulations (as defined
below) (as used herein, Sanctions Laws and Regulations means (i) any U.S.
sanctions related to or administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury (including, without limitation, the
designation as a “specially designated national or blocked person” thereunder),
(ii) any sanctions or requirements imposed by, or based upon the obligations or
authorities set forth in, the U.S. Trading With the Enemy Act, the U.S.
International Emergency Economic Powers Act, the U.S. United Nations
Participation Act or the U.S. Syria Accountability and Lebanese Sovereignty Act,
all as amended, or any of the foreign assets control regulations of the U.S.
Department of the Treasury (including, without limitation, 31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto and (iii) any sanctions measures imposed by the United Nations Security
Council or European Union); (B) there have been no transactions or connections
between any member of the Group, on the one hand, and any country, territory,
person or entity subject to sanctions under any of the Sanctions Laws and
Regulations or any person or entity in those countries or territories or which
performs contracts in support of projects in or for the benefit of those
countries or territories, on the other hand; (C) the Issuer will not, directly
or indirectly, use, lend, contribute or otherwise make available the proceeds
from the transaction contemplated hereunder to any member of the Group or other
person or entity, for the purpose of financing any activities or business of or
with any person or entity, or of, with or in any country or territory, that is
subject to any Sanctions Laws and Regulations, or in any other manner that will
result in a violation of any of the Sanctions Laws and Regulations; (D) none of
the issue of the Subscription Shares, the execution, delivery and performance of
this Agreement, or the consummation of the transaction contemplated hereunder
will result in a violation of any of the Sanctions Laws and Regulations;

 
(q)
subject only to satisfaction of the Conditions and clause 4.1, no consent,
clearance, approval, authorisation, order, registration or qualification of or
with any court, governmental agency or regulatory body having jurisdiction over
the Issuer is required and no other action or thing is required to be taken,
fulfilled or done for the issue or allotment of the Subscription Shares or the
consummation of the other transactions contemplated by this Agreement except for
those which have been, or will on or prior to the Closing Date and the Option
Closing Date (if any) be, obtained and are, or will on the Closing Date and the
Option Closing Date (if any) be, in full force and effect;

 
(r)
the execution and delivery of this Agreement, the issue and allotment of the
Subscription Shares, the consummation of the transactions contemplated herein
and compliance with the terms hereof do not (i) conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under
(A) the documents constituting the Issuer or (B) any indenture, trust deed,
mortgage or other agreement or instrument to which the Issuer or any of its
Subsidiaries is a party or by which it or any of its properties are bound, save
where such conflict, breach or default would not, individually or in the
aggregate in the cause of this clause (B), have a Material Adverse Effect or
(ii) infringe any existing applicable law, rule, regulation, judgment, order,
authorisation or decree of any government, governmental body or court, domestic
or foreign, having jurisdiction over the Issuer or any of its Subsidiaries or
any of their properties or assets;

 
(s)
all information in relation to the Group and/or its business supplied or
disclosed to the Investor, its Affiliates or any of its employees, officers,
representatives or advisors including, without limitation, the answers and
documents provided at due diligence meetings (and any new or additional
information serving to update or amend such information supplied or disclosed by
the Issuer to the Investor or the legal and other professional advisers to the
Investor) is true and correct in all material respects and not misleading in any
material respect and all forecasts and estimates relating to the Group so
supplied or disclosed have been made after due, careful and proper
consideration, are based on reasonable assumptions and represent reasonable and
fair expectations honestly held based on facts known to the persons who prepared
such forecasts and/or estimates and there has been no material development or
occurrence relating to the financial or business condition of the Issuer or the
Group since the provision of such information, forecasts or estimates which is
not in the public domain and which would reasonably be expected to be material
and adverse to the financial or business condition of the Issuer and the Group;

 
 
19

--------------------------------------------------------------------------------

 
 
(t)
the audited consolidated financial statements of the Issuer and its Subsidiaries
taken as a whole (the Consolidated Group) as at and for the years ended 31
December 2011, 2012 and 2013 have been prepared in accordance with US generally
accepted accounting principles, and consistently applied and present a true and
fair view of the financial position of the Issuer and of the Consolidated Group
as at such respective dates, and the results of operations and changes in
financial position of the Issuer and of the Consolidated Group for the periods
in respect of which they have been prepared. Since 31 December 2013 there has
been no change nor any development or event reasonably likely to materially
adverse to the condition (financial or other), prospects, results of operations
or properties of the Issuer and the Consolidated Group respectively;

 
(u)
there are no outstanding guarantees or contingent payment obligations of any
Group company, in respect of indebtedness of third parties; each Group company
is in compliance with all of its obligations under any outstanding guarantees or
contingent payment obligations;

 
(v)
no Group company is engaged in, party to, or have any material off-balance sheet
transactions, arrangements, and obligations other than hedging transactions in
the ordinary course of business; and no Group company has any material
relationships with unconsolidated entities that are contractually limited to
narrow activities that facilitate the transfer of or access to assets by that
Group company, such as structured finance entities and special purpose entities
that are reasonably likely to have a material effect on the liquidity of any
Group company or the availability thereof or the requirements of any Group
company for capital resources;

 
(w)
all the outstanding shares of capital stock or other equity interests of each
Subsidiary of the Issuer have been duly and validly authorised and issued, are
fully paid and are owned directly or indirectly by the Issuer, free and clear of
any Encumbrances;

 
(x)
the Issuer or its Subsidiaries have a legal right to occupy and use the
properties set out in Schedule 6;

 
(y)
the Issuer and its Subsidiaries have such legal and marketable title to all
properties and to all assets necessary to conduct the business now operated by
them in each case free from Encumbrances and title defects, and any real
property or buildings held under lease by the Issuer or any of its Subsidiaries
are held by it under valid, existing and enforceable leases, save where the
absence would not, individually or in the aggregate, have a Material Adverse
Effect;

 
(z)
the Issuer and its Subsidiaries possess all certificates, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by them, save where the absence would not, individually or
in the aggregate, have a Material Adverse Effect, and the Issuer and its
Subsidiaries have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit;

 
 
20

--------------------------------------------------------------------------------

 
 
(aa)
other than income, profit, capital gain tax or other taxes of a similar nature,
no stamp or other duty is assessable or payable in, and no withholding or
deduction for any taxes, duties, assessment or governmental charges of whatever
nature is imposed or made for or on account of any income, registration,
transfer or turnover taxes, customs or other duties or taxes of any kind,
levied, collected, withheld or assessed by or within, Hong Kong, the USA, or any
other relevant jurisdiction in connection with the allotment or issue of the
Subscription Shares or the execution or delivery of this Agreement;

 
(bb)
there are no police, governmental or regulatory investigations nor any pending
actions, suits or proceedings against or affecting the Issuer or any of its
Subsidiaries or to the best of the knowledge, information or belief of the
Issuer any of their respective directors, officers, employees or properties
which, if determined adversely to the Issuer or any of its Subsidiaries or any
of their respective directors, officers or employers, would individually or in
the aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Issuer to perform its obligations under this
Agreement,  and no such investigation, actions, suits or proceedings are to the
best of the knowledge, information or belief of the Issuer threatened or
contemplated;

 
(cc)
each of the Issuer and its Subsidiaries has in place all material policies of
insurance sufficient and customary for the conduct of its businesses as
currently operated and for compliance with all requirements of law, such
policies are in full force and effect, and all premiums with respect thereto
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy, and the Issuer and its Subsidiaries have
complied in all material respects with the terms and conditions of such
policies;

 
(dd)
each of the Issuer and its Subsidiaries has duly and timely filed all tax
returns that are required to be filed in all jurisdictions or has duly requested
extensions thereof and has paid all taxes required to be paid by any of them in
all jurisdictions and any related assessments, fines or penalties, except for
any such tax, assessment, fine or penalty that is being contested in good faith
and by appropriate proceedings.  Adequate charges, accruals and reserves have
been provided for in the financial statements referred to in paragraph (v) above
in respect of all taxes for all periods as to which the tax liability of the
Issuer or any of its Subsidiaries has not been finally determined or remains
open to examination by an applicable taxing Authority;

 
(ee)
no event, circumstance, effect, occurrence or state of affairs or any
combination thereof has occurred which would, or could reasonably be expected to
have a Material Adverse Effect;

 
(ff)
no injunction, interim or otherwise, has been granted in respect of the Issuer
which would prohibit the Issuer to enter into and perform its obligations under
this Agreement;

 
(gg)
the Issuer and its Subsidiaries are in compliance with all material provisions
of the financing agreements to which it or they are party;

 
(hh)
the Issuer and its Subsidiaries (i) are in compliance with any and all
applicable Laws relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (Environmental Laws), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws necessary
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except that any
failure to comply with Environmental Laws or to so obtain such permits, licenses
or approvals thereunder would not, individually or in the aggregate, have a
Material Adverse Effect;

 
 
21

--------------------------------------------------------------------------------

 
 
(ii)
save for the Key Intellectual Property Rights that are to be transferred to the
Group pursuant to clause 2.1.1, each member of the Group owns, possesses, or has
validly licensed to it, all patents, trademarks, service marks, logos, trade
names, internet domain names, copyright (including rights in computer software)
and moral rights, database rights, utility models, rights in designs, rights in
get-up, rights in inventions, rights in know-how and other intellectual property
rights, in each case whether registered or unregistered, and all rights or forms
of protection having equivalent or similar effect anywhere in the world (and
registered includes registrations and applications for registration)
(collectively, Intellectual Property Rights) which are material to the Group’s
ability to conduct its business in the manner in which it is now operated by it,
or presently employed by it, and has not received any notice of infringement of
or conflict with, or to the Issuer’s knowledge infringed, asserted rights of a
third party with respect to any such Intellectual Property Rights;

 
(jj)
by the Closing Date, the Group will become the sole and lawful owner of all of
the Key Intellectual Properties free from any Encumbrances;

 
(kk)
by the Closing Date, Powin Corp would have transferred to the relevant member of
the Group all of the Key Intellectual Property Rights and neither Powin Corp nor
its Affiliates would be the owner of any of the Key Intellectual Property Right;

 
(ll)
to the best of the knowledge and belief of the directors of Powin Corp and the
Issuer, as at the date of this Agreement and immediately before Closing, all of
key technologies and products of the Group can be applied commercially and in an
economically viable and profitable manner, and none of them is aware of any
situations where any of the key technologies or products of the Group cannot be
applied commercially and in an economically viable and profitable manner;

 
(mm)
the information and communications technologies used by the Issuer and which are
material to the conduct of the Issuer’s business, including hardware,
proprietary and third party software, services, networks, peripherals and
associated documentation are owned by, or properly licensed, leased or supplied
under third party contracts to, the Issuer;

 
(nn)
the Group is not paying, and is not under any liability (actual or contingent)
to pay or secure (other than by payment of employers’ contributions under social
security legislation), any pension or other benefit on retirement, death or
disability or on the attainment of a specified age or on the completion of a
specified number of years of service;

 
(oo)
each of the Issuer and its Subsidiaries has the ability to pay its debts when
they fall due, neither the Issuer nor any of its Subsidiaries is in receivership
or liquidation or in the process of being wound up, nor has taken any step
to  enter into liquidation, no petition has been presented nor resolution
passed  for the winding-up of it, there are no grounds on which a petition
or  application could be based for the winding-up or appointment of a receiver
of the Issuer or any of its Subsidiaries, nor is there any facts suggesting that
an insolvency, liquidation or petition for the winding-up of the Issuer or any
of its Subsidiaries may be started and no proceedings for the winding-up or
liquidation of the Issuer or any of its Subsidiaries has been threatened against
it. Each of the Issuer and its Subsidiaries is not bankrupt, or has taken any
step to enter into bankruptcy, and no petition has been presented or threatened
to be presented for the bankruptcy of each of the Issuer and its Subsidiaries;

 
 
22

--------------------------------------------------------------------------------

 
 
(pp)
at the date of this Agreement and the Closing Date, no member of the Group is a
party to any agreement which remains subsisting which is (i) not entered into on
arm's-length terms and in the ordinary course of business or (ii) incapable of
complete performance within three months from the date of this Agreement or
(iii) entered into with Powin Corp, any of its directors or controlling
shareholders or any of their respective Affiliates;

 
(qq)
at the date of this Agreement, the Issuer owes an amount of no less than
US$5,200,000 by way of a loan or promissory note to Powin Corp.  At Closing,
there exists no outstanding debt, loan or obligation by any member of the Group
to Powin Corp, any of its directors or controlling shareholders or any of their
respective Affiliates;

 
(rr)
there is not outstanding any contract to which any member of the Group is a
party of guarantee, indemnity or suretyship or any contract to secure any
obligation of any person;

 
(ss)
no member of the Group is engaged or proposing to engage in any litigation,
arbitration, prosecution or other legal proceedings, and so far as the Issuer is
aware there are no claims or actions (whether criminal or civil) in progress,
outstanding, pending or threatened against any member of the Group, any of their
assets or any of their directors or in respect of which any member of the Group
is liable to indemnify any party.

 
The representations and warranties contained in or given pursuant to this
Schedule I shall be repeated at the Closing Date unless otherwise stated.
 
 
23

--------------------------------------------------------------------------------

 
 
PART B


WARRANTIES AT OPTION CLOSING


 
In consideration of the Investor entering into this Agreement, Powin Corp and
the Issuer, jointly and severally, represent and warrant as follows:
 


(a)
each of Powin Corp, the Issuer and its Subsidiaries is a company duly
incorporated and organised and validly existing under the Laws of its
jurisdiction of incorporation or organisation, is not in liquidation or
receivership and has full power and authority to own its properties and to
conduct its business;

 
(b)
the group structure chart provided by the Issuer to the Investor is a true,
complete and accurate reflection of the Group, its shareholders and
Subsidiaries;

 
(c)
each of the Issuer and its Subsidiaries is lawfully qualified to conduct
business in those jurisdictions in the manner in which its business is currently
being conducted;

 
(d)
each of Powin Corp and the Issuer has full power and authority to enter into
and, subject to obtaining all necessary approvals from its Shareholders, perform
its obligations under this Agreement;

 
(e)
this Agreement has been duly authorised, executed and delivered by Powin Corp,
the Issuer and constitutes a valid and legally binding obligation of the Issuer,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganisation, moratorium or
similar Laws affecting the rights and remedies of creditors or by general
equitable principles;

 
(f)
the Issuer has full power, authority and capacity to allot and issue the
Subscription Shares pursuant to this Agreement under the Articles and By-law of
the Issuer and applicable Laws.

 
(g)
the Subscription Shares, when issued will:

 
 
(i)
will be or are fully paid and will rank pari passu in all aspects with the other
Shares then outstanding free from all Encumbrances, and together with all rights
including dividends, distributions or any return of capital declared and voting
rights attaching to them as at the date of issue of the Shares; and

 
 
(ii)
will have been duly authorised for issuance by all necessary action on the part
of the Issuer and when issued and delivered to the Investor will have been
validly issued, fully paid, and will not have been issued in violation of or
subject to any pre-emptive rights or other contractual rights to subscribe for
or purchase securities issued by the Issuer.

 
(h)
as at the date of this Agreement and at Closing, the total number of Firm Shares
represent 30 per cent. of the total issued Shares of the Issuer as enlarged by,
on a Fully Diluted Basis (but ignoring the Option Shares), the issue of such
Firm Shares;

 
(i)
there are no restrictions applicable to the Subscription Shares generally upon
the voting or transfer of any of the Subscription Shares pursuant to the
Issuer's constitutional documents or pursuant to any agreement or other
instrument to which the Issuer is a Party or by which the Issuer may be bound;

 
 
24

--------------------------------------------------------------------------------

 
 
(j)
as at the date of this Agreement and immediate before Closing, the Issuer only
has 10,000 common stock in issue and outstanding;

 
(k)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, there are no outstanding securities issued
by the Issuer or its Subsidiaries convertible into or exchangeable for Shares,
or warrants, rights or options to purchase Shares from the Issuer or its
Subsidiaries, nor are there other or similar arrangements to which the Issuer or
any Subsidiary is party providing for the issue or purchase of Shares or the
subscription for Shares and no unissued share capital of the Issuer is under
option or agreed conditionally or unconditionally to be put under option;

 
(l)
there are no outstanding securities issued by Powin Corp convertible into or
exchangeable for Shares, or warrants, rights or options to purchase Shares from
Powin Corp, nor are there other or similar arrangements to which Powin Corp is
party providing for the purchase of Shares;

 
(m)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Issuer and its Subsidiaries are in
compliance with, and will at all times comply with, all applicable Laws
(including any rules and regulations administered by the Office of Foreign
Assets Control of the US Department of the Treasury) to which it is subject;

 
(n)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, neither the Issuer, any of its
Subsidiaries, Affiliates, nor their respective officers, employees, directors,
representatives or agents has, directly or indirectly, made or authorized (A)
any contribution, payment or gift of funds or property to any official, employee
or agent of any Authority, or any candidate for public office, in Hong Kong, the
USA or any other jurisdiction, where either the payment or the purpose of such
contribution, payment or gift was, is, or would be prohibited under any
applicable Law, or (B) any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment in connection with the business activities of the
relevant member of the Group, and without prejudice to the foregoing, neither
any member of the Group nor any director, officer, agent, employee or Affiliate
of any member of the Group, to the best knowledge of the Issuer, has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder, or the UK Bribery Act 2010 and the Issuer and the other
members of the Group have instituted and maintain policies and procedures
designed to ensure compliance with applicable Laws relating to anti-bribery in
the jurisdictions in which the Group conducts its business;

 
(o)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the operations of each member of the Group
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting and other requirements of the money laundering Laws
of all relevant jurisdictions (collectively, the Money Laundering Laws), and no
action, suit, proceeding, investigation or inquiry by or before any Authority
involving any member of the Group with respect to the Money Laundering Laws is
pending or, to the best of the Issuer’s knowledge, threatened;

 
 
25

--------------------------------------------------------------------------------

 
 
(p)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option: (A) neither any member of the Group nor any
of its directors, officers, employees, Affiliates or agents, nor any person
acting on behalf of any of them, is currently subject to any of the Sanctions
Laws and Regulations (as defined below) (as used herein, Sanctions Laws and
Regulations means (i) any U.S. sanctions related to or administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(including, without limitation, the designation as a “specially designated
national or blocked person” thereunder), (ii) any sanctions or requirements
imposed by, or based upon the obligations or authorities set forth in, the U.S.
Trading With the Enemy Act, the U.S. International Emergency Economic Powers
Act, the U.S. United Nations Participation Act or the U.S. Syria Accountability
and Lebanese Sovereignty Act, all as amended, or any of the foreign assets
control regulations of the U.S. Department of the Treasury (including, without
limitation, 31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto and (iii) any sanctions measures
imposed by the United Nations Security Council or European Union); (B) there
have been no transactions or connections between any member of the Group, on the
one hand, and any country, territory, person or entity subject to sanctions
under any of the Sanctions Laws and Regulations or any person or entity in those
countries or territories or which performs contracts in support of projects in
or for the benefit of those countries or territories, on the other hand; (C) the
Issuer will not, directly or indirectly, use, lend, contribute or otherwise make
available the proceeds from the transaction contemplated hereunder to any member
of the Group or other person or entity, for the purpose of financing any
activities or business of or with any person or entity, or of, with or in any
country or territory, that is subject to any Sanctions Laws and Regulations, or
in any other manner that will result in a violation of any of the Sanctions Laws
and Regulations; (D) none of the issue of the Subscription Shares, the
execution, delivery and performance of this Agreement, or the consummation of
the transaction contemplated hereunder will result in a violation of any of the
Sanctions Laws and Regulations;

 
(q)
subject only to satisfaction of the Conditions and clause 4.1, no consent,
clearance, approval, authorisation, order, registration or qualification of or
with any court, governmental agency or regulatory body having jurisdiction over
the Issuer is required and no other action or thing is required to be taken,
fulfilled or done for the issue or allotment of the Subscription Shares or the
consummation of the other transactions contemplated by this Agreement except for
those which have been, or will on or prior to the Closing Date and the Option
Closing Date (if any) be, obtained and are, or will on the Closing Date and the
Option Closing Date (if any) be, in full force and effect;

 
(r)
the execution and delivery of this Agreement, the issue and allotment of the
Subscription Shares, the consummation of the transactions contemplated herein
and compliance with the terms hereof do not (i) conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under
(A) the documents constituting the Issuer or (B) any indenture, trust deed,
mortgage or other agreement or instrument to which the Issuer or any of its
Subsidiaries is a party or by which it or any of its properties are bound, save
where such conflict, breach or default would not, individually or in the
aggregate in the cause of this clause (B), have a Material Adverse Effect or
(ii) infringe any existing applicable law, rule, regulation, judgment, order,
authorisation or decree of any government, governmental body or court, domestic
or foreign, having jurisdiction over the Issuer or any of its Subsidiaries or
any of their properties or assets;

 
 
26

--------------------------------------------------------------------------------

 
 
(s)
all information in relation to the Group and/or its business supplied or
disclosed to the Investor, its Affiliates or any of its employees, officers,
representatives or advisors including, without limitation, the answers and
documents provided at due diligence meetings (and any new or additional
information serving to update or amend such information supplied or disclosed by
the Issuer to the Investor or the legal and other professional advisers to the
Investor) is true and correct in all material respects and not misleading in any
material respect and all forecasts and estimates relating to the Group so
supplied or disclosed have been made after due, careful and proper
consideration, are based on reasonable assumptions and represent reasonable and
fair expectations honestly held based on facts known to the persons who prepared
such forecasts and/or estimates and there has been no material development or
occurrence relating to the financial or business condition of the Issuer or the
Group since the provision of such information, forecasts or estimates which is
not in the public domain and which would reasonably be expected to be material
and adverse to the financial or business condition of the Issuer and the Group;

 
(t)
the audited consolidated financial statements of the Issuer and its Subsidiaries
taken as a whole (the Consolidated Group) as at and for the years ended 31
December 2011, 2012 and 2013 have been prepared in accordance with US generally
accepted accounting principles, and consistently applied and present a true and
fair view of the financial position of the Issuer and of the Consolidated Group
as at such respective dates, and the results of operations and changes in
financial position of the Issuer and of the Consolidated Group for the periods
in respect of which they have been prepared. Since 31 December 2013 there has
been no change nor any development or event reasonably likely to materially
adverse to the condition (financial or other), prospects, results of operations
or properties of the Issuer and the Consolidated Group respectively;

 
(u)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, there are no outstanding guarantees or
contingent payment obligations of any Group company, in respect of indebtedness
of third parties; each Group company is in compliance with all of its
obligations under any outstanding guarantees or contingent payment obligations;

 
(v)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, no Group company is engaged in, party to,
or have any material off-balance sheet transactions, arrangements, and
obligations other than hedging transactions in the ordinary course of business;
and no Group company has any material relationships with unconsolidated entities
that are contractually limited to narrow activities that facilitate the transfer
of or access to assets by that Group company, such as structured finance
entities and special purpose entities that are reasonably likely to have a
material effect on the liquidity of any Group company or the availability
thereof or the requirements of any Group company for capital resources;

 
(w)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, all the outstanding shares of capital stock
or other equity interests of each Subsidiary of the Issuer have been duly and
validly authorised and issued, are fully paid and are owned directly or
indirectly by the Issuer, free and clear of any Encumbrances;

 
(x)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Issuer or its Subsidiaries have the
legal right to occupy and use the properties set out in Schedule 6;

 
(y)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Issuer and its Subsidiaries have such
legal and marketable title to all properties and to all assets necessary to
conduct the business now operated by them in each case free from Encumbrances
and title defects, and any real property or buildings held under lease by the
Issuer or any of its Subsidiaries are held by it under valid, existing and
enforceable leases, save where the absence would not, individually or in the
aggregate, have a Material Adverse Effect;

 
 
27

--------------------------------------------------------------------------------

 
 
(z)
the Issuer and its Subsidiaries possess all certificates, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by them, save where the absence would not, individually or
in the aggregate, have a Material Adverse Effect, and the Issuer and its
Subsidiaries have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit;

 
(aa)
other than income, profit, capital gain tax or other taxes of a similar nature,
no stamp or other duty is assessable or payable in, and no withholding or
deduction for any taxes, duties, assessment or governmental charges of whatever
nature is imposed or made for or on account of any income, registration,
transfer or turnover taxes, customs or other duties or taxes of any kind,
levied, collected, withheld or assessed by or within, Hong Kong, the USA, or any
other relevant jurisdiction in connection with the allotment or issue of the
Subscription Shares or the execution or delivery of this Agreement;

 
(bb)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, there are no police, governmental or
regulatory investigations nor any pending actions, suits or proceedings against
or affecting the Issuer or any of its Subsidiaries or to the best of the
knowledge, information or belief of the Issuer any of their respective
directors, officers, employees or properties which, if determined adversely to
the Issuer or any of its Subsidiaries or any of their respective directors,
officers or employers, would individually or in the aggregate have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Issuer to perform its obligations under this Agreement,  and no such
investigation, actions, suits or proceedings are to the best of the knowledge,
information or belief of the Issuer threatened or contemplated;

 
(cc)
each of the Issuer and its Subsidiaries has in place all material policies of
insurance sufficient and customary for the conduct of its businesses as
currently operated and for compliance with all requirements of law, such
policies are in full force and effect, and all premiums with respect thereto
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy, and the Issuer and its Subsidiaries have
complied in all material respects with the terms and conditions of such
policies;

 
(dd)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, each of the Issuer and its Subsidiaries has
duly and timely filed all tax returns that are required to be filed in all
jurisdictions or has duly requested extensions thereof and has paid all taxes
required to be paid by any of them in all jurisdictions and any related
assessments, fines or penalties, except for any such tax, assessment, fine or
penalty that is being contested in good faith and by appropriate
proceedings.  Adequate charges, accruals and reserves have been provided for in
the financial statements referred to in paragraph (v) above in respect of all
taxes for all periods as to which the tax liability of the Issuer or any of its
Subsidiaries has not been finally determined or remains open to examination by
an applicable taxing Authority;

 
(ee)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, no event, circumstance, effect, occurrence
or state of affairs or any combination thereof has occurred which would, or
could reasonably be expected to have a Material Adverse Effect;

 
 
28

--------------------------------------------------------------------------------

 
 
(ff)
no injunction, interim or otherwise, has been granted in respect of the Issuer
which would prohibit the Issuer to enter into and perform its obligations under
this Agreement;

 
(gg)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Issuer and its Subsidiaries are in
compliance with all material provisions of the financing agreements to which it
or they are party;

 
(hh)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Issuer and its Subsidiaries (i) are in
compliance with any and all applicable Laws relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (Environmental Laws), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
necessary to conduct their respective businesses and (iii) are in compliance
with all terms and conditions of any such permit, license or approval, except
that any failure to comply with Environmental Laws or to so obtain such permits,
licenses or approvals thereunder would not, individually or in the aggregate,
have a Material Adverse Effect;

 
(ii)
save for the Key Intellectual Property Rights that are to be transferred to the
Group pursuant to clause 2.1.1, each member of the Group owns, possesses, or has
validly licensed to it, all patents, trademarks, service marks, logos, trade
names, internet domain names, copyright (including rights in computer software)
and moral rights, database rights, utility models, rights in designs, rights in
get-up, rights in inventions, rights in know-how and other intellectual property
rights, in each case whether registered or unregistered, and all rights or forms
of protection having equivalent or similar effect anywhere in the world (and
registered includes registrations and applications for registration)
(collectively, Intellectual Property Rights) which are material to the Group’s
ability to conduct its business in the manner in which it is now operated by it,
or presently employed by it, and has not received any notice of infringement of
or conflict with, or to the Issuer’s knowledge infringed, asserted rights of a
third party with respect to any such Intellectual Property Rights;

 
(jj)
by the Closing Date, the Group will become the sole and lawful owner of all of
the Key Intellectual Properties free from any Encumbrances;

 
(kk)
by the Closing Date, Powin Corp would have transferred to the relevant member of
the Group all of the Key Intellectual Property Rights and neither Powin Corp nor
its Affiliates would be the owner of any of the Key Intellectual Property Right;

 
(ll)
to the best of the knowledge and belief of the directors of Powin Corp and the
Issuer, as at the date of this Agreement and immediately before Closing, all of
key technologies and products of the Group can be applied commercially and in an
economically viable and profitable manner, and none of them is aware of any
situations where any of the key technologies or products of the Group cannot be
applied commercially and in an economically viable and profitable manner;

 
(mm)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the information and communications
technologies used by the Issuer and which are material to the conduct of the
Issuer’s business, including hardware, proprietary and third party software,
services, networks, peripherals and associated documentation are owned by, or
properly licensed, leased or supplied under third party contracts to, the
Issuer;

 
 
29

--------------------------------------------------------------------------------

 
 
(nn)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, the Group is not paying, and is not under
any liability (actual or contingent) to pay or secure (other than by payment of
employers’ contributions under social security legislation), any pension or
other benefit on retirement, death or disability or on the attainment of a
specified age or on the completion of a specified number of years of service;

 
(oo)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, each of the Issuer and its Subsidiaries has
the ability to pay its debts when they fall due, neither the Issuer nor any of
its Subsidiaries is in receivership or liquidation or in the process of being
wound up, nor has taken any step to  enter into liquidation, no petition has
been presented nor resolution passed  for the winding-up of it, there are no
grounds on which a petition or  application could be based for the winding-up or
appointment of a receiver of the Issuer or any of its Subsidiaries, nor is there
any facts suggesting that an insolvency, liquidation or petition for the
winding-up of the Issuer or any of its Subsidiaries may be started and no
proceedings for the winding-up or liquidation of the Issuer or any of its
Subsidiaries has been threatened against it. Each of the Issuer and its
Subsidiaries is not bankrupt, or has taken any step to enter into bankruptcy,
and no petition has been presented or threatened to be presented for the
bankruptcy of each of the Issuer and its Subsidiaries;

 
(pp)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, at the date of this Agreement and the
Closing Date, no member of the Group is a party to any agreement which remains
subsisting which is (i) not entered into on arm's-length terms and in the
ordinary course of business or (ii) incapable of complete performance within
three months from the date of this Agreement or (iii) entered into with Powin
Corp, any of its directors or controlling shareholders or any of their
respective Affiliates;

 
(qq)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, there exists no outstanding debt, loan or
obligation by any member of the Group to Powin Corp, any of its directors or
controlling shareholders or any of their respective Affiliates;

 
(rr)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, there is not outstanding any contract to
which any member of the Group is a party of guarantee, indemnity or suretyship
or any contract to secure any obligation of any person;

 
(ss)
other than matters that have been fully and clearly disclosed to the Investor
prior to the exercise of the Option, no member of the Group is engaged or
proposing to engage in any litigation, arbitration, prosecution or other legal
proceedings, and so far as the Issuer is aware there are no claims or actions
(whether criminal or civil) in progress, outstanding, pending or threatened
against any member of the Group, any of their assets or any of their directors
or in respect of which any member of the Group is liable to indemnify any party.

 
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
FORM OF OPTION NOTICE
 
 
[ON THE LETTERHEAD OF THE INVESTOR]


To: [●]


[Date]


Dear Sirs


SUBSCRIPTION AGREEMENT RELATING TO THE SHARES OF POWIN ENERGY CORPORATION.






We hereby irrevocably exercise the [Initial/Revised] Option contained in clause
[3.1.3/3.1.4] of the Subscription Agreement dated [  ] 2014 for [·] of Option
Shares (as defined in the Subscription Agreement). Payment for, and delivery of,
the Option Shares shall take place on [●] (the Option Closing Date).






Yours faithfully


[  ] LIMITED


By:










 

     
[Name]
 
Director/[Title of authorised officer]

 
 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
 
list of key employees
 
 
Virgil L. Beaston
 
 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE 4

 
 
list of key intellectual properties
 


 
 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE 5


 
Conduct of Business Before Closing
 
Pending Closing the Issuer shall procure that, without the prior written consent
of the Investor, no member of the Group shall:
 
1.
create, allot or issue any shares or agree, arrange or undertake to do any of
those things;

 
2.
give or agree to give any option, right to acquire or call (whether by
conversion, subscription or otherwise) in respect of any of its share or loan
capital;

 
3.
acquire or agree to acquire an interest in a corporate body or merge or
consolidate with a corporate body or any other person, enter into any demerger
transaction or participate in any other type of corporate reconstruction;

 
4.
acquire or dispose of, or agree to acquire or dispose of, any material assets,
businesses or undertakings or any material revenues or assume or incur, or agree
to assume or incur, any material liability, obligation or expense (actual or
contingent);

 
5.
pass any resolution by its members in general meeting or make any alteration to
its articles of association;

 
6.
declare, make or pay any dividend or other distribution;

 
7.
enter into any contract, liability or commitment which is incapable of being
terminated within 3 months or could involve expenditure or liability which is of
a material nature;

 
8.
create, grant or allow to subsist any Encumbrance or other agreement or
arrangement which has the same or similar effect to the granting of security in
respect of all or any part of the undertaking, property or assets of any member
of the Group;

 
9.
repay (other than in the ordinary course of business), acquire, redeem or create
any borrowings or other indebtedness or obligation in the nature of borrowings
(including obligations pursuant to any debenture, bond, note, loan stock or
other security and obligations pursuant to finance leases);

 
10.
make any advance, loan or deposit of money other than in the ordinary course of
business or cancel, release or assign any indebtedness owed to it;

 
11.
make, or agree to make, any material capital commitments or expenditure;

 
12.
lease, license or part with or share possession or occupation of any property
held or occupied or which may be acquired by any member of the Group or enter
into an agreement or arrangement to do so;

 
13.
enter into, amend the terms of, or terminate any partnership, joint venture or
other profit sharing agreement, provided that a counterparty's termination of
such an agreement shall not be a breach of this paragraph;

 
 
34

--------------------------------------------------------------------------------

 
 
14.
make any material change to the management and organisation of the Group or the
manner in which they carry on the business, unless otherwise required pursuant
to the terms of this Agreement;

 
15.
modify or terminate any rights under any of its contracts which are material to
the businesses of the Group;

 
16.
remove or allow to be removed from any premises of the Group any plant and
machinery;

 
17.
disclose or agree to disclose to any person any technical or confidential
information of any member of the Group;

 
18.
fail to renew or fail to take any action to defend or preserve any Intellectual
Property Rights or know how;

 
19.
enter into any agreement or arrangement to license, part with or share any
Intellectual Property Rights;

 
20.
initiate, settle or abandon any claim, litigation, arbitration or other
proceedings or make any admission of liability by or on behalf of any member of
the Group;

 
21.
make any material change (from the point of view of the relevant employee or
category of employees) in the terms and conditions of employment (contractual or
non-contractual), working practices or collective agreements relating to such
practices of any employee or category of employees, other than pursuant to the
terms of this Agreement;

 
22.
make any change in the remuneration of or (without limitation) other terms of
employment of or vary the duties of or dismiss or terminate the employment of
any employee or director of any member of the Group, other than pursuant to the
terms of this Agreement;

 
23.
enter into any transaction with any person otherwise than at arms' length and
for full value;

 
24.
make any proposal for the winding up or liquidation of any member of the Group;

 
25.
propose any scheme or plan of arrangement, reconstruction, amalgamation or
demerger;

 
26.
change its accounting reference date;

 
27.
change its auditors or make any change to its accounting practices or policies,
except where such change is recommended by its auditors as a consequence of a
change in generally accepted accounting practices or policies applicable to
companies carrying on businesses of a similar nature, or as a consequence of a
change in law;

 
28.
redeem or purchase any shares or reduce its issued share capital, or any
uncalled or unpaid liability in respect thereof, or any capital redemption
reserve, share premium account or other reserve that is not freely
distributable;

 
29.
create or amend any employee share scheme, or grant or issue any options under
any such scheme;

 
30.
adopt or participate in any pension scheme (other than its existing pension
schemes) or amend any of its existing pension schemes or review any such scheme
or vary or cease contributions made to any such scheme; or

 
 
35

--------------------------------------------------------------------------------

 
 
31.
agree, undertake or otherwise give any binding undertaking to do any of the
same.

 
 


 


 
 
36

--------------------------------------------------------------------------------

 
 
SCHEDULE 6


 
list of material properties
 


 
20550 SW 115th Ave., Tualatin, OR97062, State of Oregon, USA
 
 
37

--------------------------------------------------------------------------------

 
 
SCHEDULE 7

 
 
form of shareholders' agreement
 
 
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
Reoranisation
 


 
Steps to be taken so that the Issuer will be independent from Powin Corp in all
respects at Closing as to the following:


1.           The Issuer shall have its bank accounts independent from Powin
Corp.


2.
Bank account signatories shall not comprise of any person who is not a director
or an employee of the Issuer.



3.
The computer and accounting systems of the Issuer shall have adequate security
measures which restricts access of such systems by any person who is not a
director or an employee of the Issuer.



4.
The Issuer shall maintain its own insurance policies.



 
39

--------------------------------------------------------------------------------

 
 
Schedule 9
 
Transitional arrangements
 


 
Steps to be taken so that the Issuer will be independent from Powin Corp in all
respects by 31 December 2014 as to the following:




1.
The Issuer shall have entered into its own tenancy agreement to occupy the
premises used by it independent from the tenancy of Powin Corp.



2.
Save as otherwise agreed by the Investor, the Issuer shall not share any
employees or independent contractors with Powin Corp.



3.
The Issuer shall have its computer and accounting systems which are independent
from Powin Corp.



 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS whereof this Agreement has been entered into the day and year first
above written.
 
 


 
Signed as a Deed by POWIN CORPORATION
 
 


 

 
By:
 





Name:
     
Title:
 

 


 
 


 
Signed by POWIN ENERGY CORPORATION
 
 


 
 


 

 
By:
 





Name:
 
Title:
 

 
 
41

--------------------------------------------------------------------------------

 
 
Signed by SF SUNTECH INC.
 
 


 
 

 
By:
 





Name:
     
Title:
 

 
 
42

--------------------------------------------------------------------------------

 
 
[hsf_logo.jpg]
 
Exhibit  10.20
 
 
 
………………………….. 2014

 
 
 
(1)           POWIN CORPORATION
and
(2)           SF SUNTCH INC.
and
(3)           POWIN ENERGY CORPORATION
and
(4) MR. JOSEPH LU
 


 
 
          SHAREHOLDERS' AGREEMENT         
 



 
1

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Clause
Headings
Page
     
1.
DEFINITIONS AND INTERPRETATION
3
     
2.
BUSINESS OF THE COMPANY
6
     
3.
GENERAL UNDERTAKINGS
8
     
4.
THE BOARD OF DIRECTORS
10
     
5.
LISTING
12
     
6.
PUT OPTION
12
     
7.
DEFAULT
15
     
8.
TERMINATION
16
     
9.
CONFIDENTIALITY AND ANNOUNCEMENTS
17
     
10.
MISCELLANEOUS PROVISIONS
18
     
11.
GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS
21

 
 
2

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is made on                       2014
 
BETWEEN:
 
1.
POWIN CORPORATION, a corporation incorporated in the State of Nevada, US, whose
principal place of business is at 20550 SW 115th Ave., Tualatin, OR97062, in the
State of Nevada, US ("Founder");

 
2.
SF SUNTCH INC., a corporation incorporated under the laws of the State of
Delaware, whose correspondence address is at Portion B, 30/F Bank of Tower, 1
Garden Road, Central, Hong Kong  ("Investor");

 
3.
POWIN ENERGY CORPORATION, a corporation incorporated under the laws of the State
of Oregon, US, whose principal place of business is at 20550 SW 115th Avenue,
Tualatin, OR 97062, in the State of Oregon, US ("Company"); and

 
4.
MR. JOSEPH LU, holder of United States Identity Card Number #441990154and whose
address is at 333 NW9th Avenue #1212, Portland, in the State of Oregon, 97209
USA (Mr. Lu).

 
 
 
WHEREAS:
 
 
(A)
The Company was incorporated in the State of Oregon, US on 8-9-2010.

 
 
(B)
The corporate structure of the Group as at the date of this Agreement is set out
in Schedule 1.

 
 
(C)
The Investor has entered into a subscription agreement dated August     , 2014
with the Company and the Founder, pursuant to which the Investor agreed to,
among other things, subscribe for 4,286 Shares (the "Subscription Agreement").

 
 
(D)
The Shareholders and the Company have agreed to make provision for the
management and administration of the Company's affairs on the terms and
conditions set out in this Agreement.

 
 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement, each of the following words and expressions shall, unless the
context requires otherwise, have the following meanings:
 
"Arbitrator" has the meaning given to it in clause 12.2;
 
"Articles" means the amended and restated memorandum and articles of association
adopted by the Company by special resolution on [*] and as further amended from
time to time;
 
"Auditors" means Deloitte Touche Tohmatsu;
 
"Board" means the board of Directors from time to time;
 
"Business" means the design, production and operation of power storage
management systems, electric motor vehicles charging stations / systems and
other power storage related business;
 
 
3

--------------------------------------------------------------------------------

 
 
"Business Day" means any day (other than a Saturday and Sunday) when banks in
the US and Hong Kong are open for the transaction of normal business;
 
"Claim" has the meaning given to it in clause 12.2;
 
"Deed of Adherence" means, in the case of a transfer of Shares, a deed
substantially in the form set out in Schedule 2 and in the case of an allotment
and issue of Shares, a deed substantially in the form set out in Schedule 3;
 
"Defaulting Shareholder" has the meaning given to it in clause 8.2.1;
 
"Directors" means directors of the Company from time to time;
 
"Encumbrance" means any mortgage, pledge, lien, charge, assignment,
hypothecation, or other agreement or arrangement which has the same or a similar
effect to the granting of security;
 
"Event of Default" has the meaning given to it in clause 8.1;
 
"Financial Year" means each calendar year ending on 31 December;
 
"Group" means the Company and every subsidiary of the Company from time to time,
or any of them as the context requires, and "member of the Group" and "Group
Company" shall have a corresponding meaning;
 
"Holding Company" means a company which (a) controls the composition of the
board of directors of that other company; (b) controls more than half of the
voting rights in that other company; or (c) holds more than half of that other
company's issued share capital.
 
"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China;
 
"Initial Option" has the meaning given to it in the Subscription Agreement;
 
"Investor's Director" means any Director appointed by the Investor pursuant to
this Agreement;
 
"JAMS" has the meaning given to it in clause 12.2;
 
"Key Employees" has the meaning given to it in the Subscription Agreement;
 
"Key Shareholders" means both the Founder and the Investor;
 
"Listing" means the listing of all or part of the share capital of the Company
(or a substantial part of the business of the Group) on an internationally
recognised stock exchange, including but not limited to NASDAQ Stock Market;
 
"Major Shareholder" means the Shareholder who together with its Related Company
holds more than 51% of the issued share capital of the Company from time to
time;
 
"Option" has the meaning given to it in the Subscription Agreement;
 
"Permitted Transferee" has the meaning given to it at clause 5.2.1;
 
"Related Parties" means in relation to a corporate entity, (i) its shareholder,
(ii) a director or officer of that corporate entity, (iii) its subsidiaries,
holding companies and all subsidiaries of any such holding companies; and in
relation to a natural person, (i) a Relative, and (ii) any person controlled by
such person or by his or her Relative;
 
"Related Company" means in relation to a company, a wholly owned subsidiary, its
Holding Company or any wholly owned subsidiary of such Holding Company;
 
"Relative" means any spouse of such person or any parent, any child,
grandparent, grandchild, sibling, uncle, nephew, niece of such person of his or
her spouse;
 
 
4

--------------------------------------------------------------------------------

 
 
"Revised Option" has the meaning given to it in the Subscription Agreement;
 
"Shares" means shares of common stock of the Company or shares of any class or
classes resulting from any subdivision, consolidation or re-classification of
those shares, which as between themselves have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation or dissolution of the Company;
 
"Shareholders" means the holders of Shares from time to time who (i) are parties
to this Agreement and/or (ii) have entered into a Deed of Adherence in respect
of such Shares;
 
"Shareholder Rights" mean, in relation to a Share, the voting and other rights
attaching to such Share together with the other rights of the holder of such
Share pursuant to this Agreement;
 
"Subscription Agreement" has the meaning given to it in Recital (C);
 
"subsidiary" includes, in relation to any person: (i) any company or business
entity of which that person owns or controls (either directly or through one or
more other subsidiaries) more than 50 per cent. of the issued share capital or
other ownership interest having ordinary voting power to elect directors,
managers or trustees of such company or business entity; (ii) any company or
business entity of which that person owns or controls (either directly or
through one or more other subsidiaries) not more than 50 per cent. of the issued
share capital or other ownership interest having ordinary voting power to elect
directors, managers or trustees of such company or business entity but
effectively controls (either directly or through one or more other Subsidiaries)
the management or the direction of business operations of such company or
business entity; and (iii) any company or business entity which at any time has
its accounts consolidated with those of that person or which, under relevant
laws or such other applicable generally accepted accounting principles from time
to time, should have its accounts consolidated with those of that person;
 
"Taxation" or "Tax" means all forms of tax, duty, rate, levy, charge or other
imposition or withholding whenever and by whatever authority imposed and whether
of the US, Hong Kong or elsewhere and any interest, penalty or fine in
connection with any taxation, and any liability to make a payment by way of
reimbursement, recharge, indemnity, damages or management charge connected in
any way with any taxation and regardless of whether any such taxes, duties,
rates, levies, charges, imposts, withholdings, interest, penalties or fines are
chargeable directly or primarily against or attributable directly or primarily
to the Company, any of its subsidiaries or any other person and of whether any
amount in respect of any of them is recoverable from any other person; and
 
"United States" or "US" means the United States of America; and
 
"US$" or "US dollar" means the United States dollar, the lawful currency of the
United States.
 
1.2
Construction

 
In this Agreement, except where the context otherwise requires:
 
 
1.2.1
any reference to this Agreement includes the Schedules to it each of which forms
part of this Agreement for all purposes;

 
 
1.2.2
a reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced;

 
 
1.2.3
words in the singular shall include the plural and vice versa;

 
 
5

--------------------------------------------------------------------------------

 
 
 
1.2.4
references to one gender include other genders;

 
 
1.2.5
a reference to a person shall include a reference to a firm, a body corporate,
an unincorporated association, a partnership or to an individual's executors or
administrators;

 
 
1.2.6
a reference to a clause, paragraph or Schedule shall be a reference to a clause,
paragraph or Schedule (as the case may be) of or to this Agreement;

 
 
1.2.7
references to "other" and "otherwise" shall not be construed ejusdem generis
where a wider construction is possible;

 
 
1.2.8
if a period of time is specified as from a given day, or from the day of an act
or event, it shall be calculated exclusive of that day;

 
 
1.2.9
references to writing shall include any modes of reproducing words in any
legible form and shall include email except where expressly stated otherwise;

 
 
1.2.10
a reference to a balance sheet or profit and loss account shall include a
reference to any note forming part of it;

 
 
1.2.11
a reference to "includes" or "including" shall mean "includes without
limitation" or "including without limitation";

 
 
1.2.12
the contents page and headings in this Agreement are for convenience only and
shall not affect its interpretation;

 
 
1.2.13
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms; and

 
 
1.2.14
any reference to a time or date in this Agreement shall, unless otherwise
stated, be a reference to Hong Kong time or a day under Hong Kong time zone.

 
 
2.
BUSINESS OF THE COMPANY

 
2.1
Nature of Business

 
 
2.1.1
It is the intention of the parties that at all times during the continuance of
this Agreement the business of the Group shall comprise the Business.

 
 
2.1.2
Each Shareholder undertakes to each other to use all reasonable endeavours to
promote the interest of the Group in connection with the Business.

 
2.2
Undertakings with regard to the conduct of the Business

 
 
2.2.1
Each of the Shareholders undertakes to each other:

 
 
(A)
to exercise its respective rights and powers under this Agreement and as a
holder of Shares to ensure, so far as it lawfully can, that the provisions of
this Agreement are complied with; and

 
 
(B)
to procure so far as it is able to do so, that any Director appointed by it
shall so act and vote in relation to the affairs of the Company (subject always
to the fiduciary duties of such Directors to the Company) to ensure that the
Business and all the affairs of the Company are carried on in a proper manner
and bona fide in the best interests of the Company.

 
 
2.2.2
The Company shall comply with the requirements and standards relating to the
conduct of the Business and its affairs as referred to in clause 2.2.1(B).

 
 
6

--------------------------------------------------------------------------------

 
 
2.3
Use of Subscription monies

 
 
2.3.1
The parties agree that, the aggregate sum of US$25,000,000 paid by the Investor
as consideration for the Shares issued to it pursuant to the Subscription
Agreement shall be applied by the Company as follows:

 
 
(i)
as to US$5.2 million, to  repay an existing shareholder's loan of no less than
US$5.2 million provided to the Company by the Founder; and

 
 
(ii)
as to US$19.8 million for purposes approved by the Board.

 
2.4
Shareholders' rights of examination and supply

 
Each of the Shareholders (and its representatives) shall be entitled to examine
(at its own cost) the books, records, accounts and other documents and
information of, or belonging to, each Member of the Group as such Shareholder
may reasonably require from time to time, and shall on reasonable request from
time to time be supplied with all information, including copies of all published
accounts, Directors' reports, notices of meetings of each Member of the Group
and all other circulars and notices issued or given to shareholders of, or those
dealing with, any Member of the Group, relating to the Business or otherwise to
the assets, affairs and financial or other position of the Group, provided that
such examination and/or the provision of such information would not materially
adversely affect the day-to-day operations of the Business.
 
2.5
Rights of Directors to disclose information to Shareholders

 
The Directors may disclose any information received from the Company or relating
to the Business or otherwise to the assets, affairs and financial or other
position of the Group to the Shareholders.
 
2.6
Waiver of right of objection

 
So far as it lawfully can, neither the Company nor (as the Company shall
procure) any other Member of the Group, nor any Shareholder shall raise any
objection to the disclosure of any information pursuant to clause 2.5 or clause
10.4, nor allege any breach of any duty of confidence to the Company or any
Member of the Group as a result of any such action.
 
2.7
Material developments

 
The Company shall as soon as reasonably practicable procure that all material
actual and materially important developments as foreseen by the Company
regarding the Group's affairs are communicated to the Directors at meetings of
the Board (or through Board papers) or in writing to the Directors.
 
2.8
Notice of breaches

 
The Company shall as soon as reasonably practicable procure that notice is given
to the Directors at meetings of the Board (or through Board papers) and in
writing to the Shareholders of any event known to the Company which constitutes
a material breach of any of:
 
 
2.8.1
the obligations of the Company or the Founder under this Agreement; or

 
 
2.8.2
the Articles.

 
2.9
Audits and review

 
Any Shareholder may from time to time require that (at its own cost) one
additional audit of the Business and any other affairs of the Company and/or any
Member of the Group is carried out (in addition to the annual audit by the
Auditors for that financial year), and shall in such case be entitled to
designate a person to carry out such audit on its behalf. Such person (which
may, but need not, be the Shareholder itself, the Auditors or an adviser,
consultant or contractor of a Shareholder, save that such advisers, consultants
or contractors will be required to enter into a confidentiality agreement with
the Company before commencing the audit) shall (at the relevant Shareholder's
own cost) be entitled:
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.9.1
to within reasonable hours, visit and inspect any premises of the Group and to
discuss the affairs, finances and accounts of the Group with its officers and
employees; and

 
 
2.9.2
to inspect and request and retain copies of any books, records, accounts and
other documents and information relating to the Business or any other affairs of
the Group,

 
and each Member of the Group shall be required to afford such access and
co-operation as may be reasonable in the circumstances to facilitate the
carrying out of such audit or other affairs provided always that such visits,
inspections and/or requests would not materially adversely affect the day-to-day
operations of the Business.
 
3.
GENERAL UNDERTAKINGS

 
3.1
Company undertakings

 
 
3.1.1
Compliance with Agreement

 
To the extent permitted by applicable law, the Company shall duly and punctually
perform, enforce and comply with all its rights and obligations pursuant to this
Agreement.
 
 
3.1.2
Conduct of the Business

 
The Company undertakes, so far as it lawfully can, to carry on the Business in
accordance with the provisions of this Agreement and of the Articles, and to
procure, so far as it lawfully can, that each Member of the Group shall comply
in all respects with the provisions of this Agreement.
 
 
3.1.3
Compliance with law

 
The Company undertakes so far as it lawfully can, without prejudice to clause
3.1.4, to procure that the Business of the Group shall be properly managed and
shall comply with all applicable laws and that the Group shall maintain all
licences, consents and authorisations whatsoever which are required or necessary
to carry on the Business from time to time.
 
 
3.1.4
Reserved matters

 
The Company undertakes to procure that none of the activities specified in Part
A of Schedule 4 shall be carried out by the Company or by any member of the
Group without the prior approval of both of the Key Shareholders.  The Company
further undertakes that none of the activities specified in Schedule Part B of
Schedule 4 shall be carried out by the Company or by any member of the Group
without the prior approval by way of a duly passed resolution of the Board.
 
 
 
3.1.5
Pre-emptive rights and future issues

 
 
8

--------------------------------------------------------------------------------

 
 
 
(A)
Other than Shares to be issued (i) pursuant to the exercise of the Option by the
Investor or (ii) as part of a share offering conducted in connection with a
Listing, if the Company intends to issue or grant any new securities, such
securities shall first be offered to all Shareholders on a pro rata basis,
provided that if any Shareholder does not take up all of its share, the other
Shareholders shall be entitled to subscribe for the remaining securities on a
pro rata basis as between such other Shareholders, unless this pre-emptive right
is waived by the Key Shareholders (for themselves and on behalf of other
Shareholders (if any)).

 
 
(B)
Subject to (A) above, any securities not subscribed for by the Shareholders may
be offered by the Board to any third party on the same terms and subject to the
fulfilment of the same conditions as offered to the Shareholders pursuant to
clause 3.1.5(A), provided that such third party shall, as a condition of being
registered as the holder of such securities, enter into a Deed of Adherence.

 
 
(C)
The Company shall not allot and issue Shares or register any allotment and issue
of such Shares to such third party unless it has entered into the Deed of
Adherence.

 
3.2
Shareholders' undertakings

 
 
3.2.1
Restriction on disposal of Shares

 
Each of the Shareholders undertakes to each other and to the Company that,
unless otherwise agreed by each Shareholder, it shall not at any time transfer
or otherwise dispose of any Shares or of any interest in or option over any
Shares in any case otherwise than (i) in accordance with Schedule 5 and the
Articles or (ii) as part of a share offering conducted in connection with the
Listing.   Each of the Shareholders further undertakes to each other that it
shall not create any Encumbrance over Shares held by it without the prior
consent of the other Shareholders.
 
 
3.2.2
Proxies and corporate representatives

 
Each of the Shareholders undertakes to each other and to the Company that it
shall not at any time appoint more than one proxy or corporate representative to
represent it at any meeting of the Shareholders.
 
 
3.2.3
Exercise of rights

 
Each of the Shareholders undertakes to each other and to the Company that where
it holds Shares on behalf of more than one person then if it exercises the
rights attached to the Shares, it will exercise them in respect of all of the
Shares that it holds and will exercise all of those rights in the same way.
 
 
3.2.4
Reserved matters

 
Each of the Shareholders undertakes to each other to exercise its Shareholder
Rights to procure, so far as it lawfully can, members of the Group can only
carry out the activities specified in Part A of Schedule 4 upon obtaining the
prior approval the Key Shareholders and activities specified in Part B of
Schedule 4 upon obtaining the prior approval by way of a duly passed resolution
of the Board.
 
 
3.2.5
Cooperation with the Company

 
To the extent that any matters require, whether pursuant to laws or the
Articles, the approval of the Shareholders, unless such matter is a reserved
matter specified in Schedule 4, each of the Shareholders undertakes to each
other to exercise its Shareholder Rights to approve such matters that have been
duly approved, authorised or recommended by the Board.
 
 
9

--------------------------------------------------------------------------------

 
 
3.3
All party undertakings

 
 
3.3.1
Compliance with the Articles

 
Each Shareholder agrees that at all times for the duration of this Agreement it
shall fully and punctually perform and comply with all obligations on its part
under the Articles.  Each of the Parties undertakes to procure that the Articles
of the Company shall be amended to incorporate the relevant provisions of this
Agreement as soon as practicable and in no event later than 60 days from the
date of this Agreement.
 
 
3.3.2
Effect of undertaking

 
It is agreed that it is the intention of the parties that the effect of the
undertaking contained in clause 3.3.1 is that each provision of the Articles
shall be enforceable by the parties inter se and in whatever capacity.
 
3.4
Miscellaneous

 
 
3.4.1
Approval process

 
Where the prior approval of the Key Shareholders is required under this
Agreement, such approval may only be given:
 
 
(A)
by each of the Key Shareholders voting in favour of a resolution in respect of
that matter at a meeting of the Company duly convened and held, such votes being
recorded in the minutes of such meeting; or

 
 
(B)
by each of the Key Shareholders signing a written resolution in respect of that
matter.

 
For the avoidance of doubt, where approval from the Key Shareholders is
required, a quorum shall only exist at the relevant meeting of the Shareholders
if all of the Key Shareholders are present or represented by proxy.
 
 
3.4.2
Undertakings separate

 
Each of the undertakings and parts of undertakings contained in this clause 3
and Schedule 4 is separate and severable and in the event of any such
undertaking being determined as unenforceable in whole or in part for any
reason, such unenforceability shall not affect the enforceability of the
remaining undertakings or (in the case of undertakings unenforceable in part)
the remainder of that undertaking.
 
4.
THE BOARD OF DIRECTORS

 
4.1
Directors

 
 
4.1.1
Subject to the provisions of clause 4.1.2, each Shareholder agrees to exercise
its Shareholder Rights to procure, so far as it lawfully can, that so long as
the Investor holds Shares:

 
 
(A)
the Investor shall be entitled (but not obligated) to appoint four out of seven
of the directors of the Company and each Group Company;

 
 
(B)
the Founder (together with their respective Related Persons) shall be entitled
(but not obligated) to appoint three out of seven of the directors of the
Company and each Group Company;

 
 
(C)
an Investor's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Investor and the Investor may appoint
another person approved as aforesaid in his place; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(D)
a Founder's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Founder and the Founder may appoint
another person approved as aforesaid in his place.

 
 
4.1.2
Each Shareholder agrees to exercise its Shareholder Rights to procure, so far as
it lawfully can, that if neither of the Initial Option nor the Revised Option
has been exercised by the Investor by the time at which such options lapse under
the Subscription Agreement and so long as the Founder is the holder of no less
than 60% of the total issued Shares at such time and thereafter:

 
 
(A)
the Investor shall be entitled (but not obligated) to appoint three out of seven
of the directors of the Company and each Group Company;

 
 
(B)
the Founder (together with their respective Related Persons) shall be entitled
(but not obligated) to appoint four out of seven of the directors of the Company
and each Group Company;

 
 
(C)
an Investor's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Investor and the Investor may appoint
another person approved as aforesaid in his place; and

 
 
(D)
a Founder's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Founder and the Founder may appoint
another person approved as aforesaid in his place.

 
 
 
4.1.3
Each Shareholder agrees to exercise its Shareholder Rights to procure and the
Company agrees to procure, so far as it lawfully can, that the Board and each
board of the Group Company shall consist of 7 members.

 
4.2
Board meetings

 
Unless the Investor agrees otherwise:
 
 
4.2.1
the Directors shall meet at least once every quarter (or otherwise as determined
by the Board);

 
 
4.2.2
the Company shall provide each of the Directors with not less than ten (10)
clear Business Days' notice of each Board meeting;

 
 
4.2.3
the Company shall send to each of the Directors an agenda, to arrive at least
five (5) clear Business Days before a Board meeting (including a copy of the
latest available monthly management accounts, the management discussion and
analysis of the relevant quarter, and all background papers reasonably relevant
to the meeting);

 
 
4.2.4
the Company shall send a copy of the minutes of the meeting to each of the
Directors as soon as practicable after such a meeting;

 
 
4.2.5
subject to clauses 3.1.4 and 3.4, all business shall be conducted at such
meeting in accordance with the provisions of the Articles and clause 4.2.6;

 
 
4.2.6
a quorum for any meeting of the Board shall exist if at least 50% of the
Directors from time to time (including at least one Director appointed by the
Founder and one Director appointed by the Investor) are present or represented
by an alternative.  If a quorum is not present at a meeting of the Board at the
time when any business is considered any Director may require that the meeting
be reconvened; and

 
 
11

--------------------------------------------------------------------------------

 
 
 
4.2.7
subject to all matters requiring approval under sub-clause 3.2.4, all decisions
at meetings of the Board shall be put to the vote and shall require a simple
majority vote of all Directors present.  Resolutions of the Board shall be
deemed to be validly passed if passed by a written resolution signed by all the
Directors.

 
 
5.
LISTING

 
5.1
Listing

 
 
5.1.1
The parties record their intention to work towards a Listing on or before the
forth anniversary of the date of this Agreement, subject always to the financial
and commercial requirements of the Group and the benefits likely to accrue to
the Company at the time in question.

 
 
5.1.2
The Company shall use all reasonable endeavours to implement a Listing in
accordance with clause 5.1.1 above.

 
5.2
Co-operation

 
Subject to clauses 3.1.4 and 3.4, if the Board resolves that it wish to seek a
Listing, each Shareholder shall (at the cost of the Company):
 
 
5.2.1
co-operate fully with, and procure, so far as it lawfully can, that any person
to whom it has transferred Shares in accordance with paragraph 8 of Schedule 5
(a "Permitted Transferee") shall co-operate fully with, the Company and its
financial and other advisers in order to achieve the Listing;

 
 
5.2.2
agree with the other parties and procure, so far as it lawfully can, that any
such Permitted Transferee agrees with the other parties, such amendments to the
Articles and/or this Agreement (including if relevant the replacement of the
Articles) as are determined by the Board (in accordance with the Articles and
clauses 3.1.4 and 3.4) to be reasonably necessary in order to achieve such
Listing or as are required by the relevant stock exchange or any other relevant
regulatory body as a condition of such Listing (provided, however, that no
Shareholder shall thereby be required to agree to any such amendment which shall
have the effect of imposing upon it an obligation to contribute a greater amount
of capital or other funds (whether in cash or kind) to the Company than it is
already obliged to contribute) or a variation of the rights to the shares or
stock of the Company that they hold; and

 
 
5.2.3
do all such acts and things and execute all such documents and deeds as it may
reasonably be requested to do so by the Company in connection with or for the
purposes of Listing including without limitation, exercising the voting rights
attaching to any Shares owned by it at that time in favour of any resolutions
reasonably proposed by the Company and agreeing to any customary lock up and/or
restriction on dealings in securities of the Company following Listing.

 
5.3
Demand and Piggyback Registration Rights

 
The parties agree that the Investor shall have the rights to register its Shares
from time to time in accordance with the terms, and subject to the conditions
set forth in Schedule 7:
 
6.
PROTECTION OF THE BUSINESS

 
6.1
In this clause:

 
 
12

--------------------------------------------------------------------------------

 
 
 
6.1.1
"Competing Business" means any business carried on within the United States and
the People's Republic of China which wholly or partly competes or proposes to
compete with the Business or with any business which at the Termination Date the
Company proposes to carry on in the immediate or foreseeable future;

 
 
6.1.2
"Restricted Goods or Services" means goods or services of the same type as or
similar to or competitive with any goods or services supplied by the Company in
carrying on the Business;

 
 
6.1.3
"Restricted Parties" means Mr. Lu and Powin Corporation;

 
 
6.1.4
"Termination Date" means the earlier of the date of termination of this
Agreement or the date the Restricted Party ceases to hold any Shares; and

 
 
6.1.5
references to acting directly or indirectly include (without prejudice to the
generality of that expression) acting alone or on behalf of any other person or
jointly with or through or by means of any other person.

 
6.2
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly carry on or be engaged or
interested in a Competing Business, save that it may hold for investment up to
5% of any class of securities of any Competing Business quoted or dealt in on a
recognised stock exchange.

 
6.3
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly accept orders for or supply or
cause orders to be accepted for or cause to be supplied Restricted Goods or
Services to any person:

 
 
6.3.1
who, to its knowledge, was provided with goods or services by the Group in the
course of the carrying on of the Business at any time within the preceding 18
months, where the Agreement has not terminated, or, where the Agreement has
terminated, at any time during the 18 months up to and including the Termination
Date; or

 
 
6.3.2
who, to its knowledge, was negotiating with any member of the Group in relation
to orders for or the supply of goods or services in the course of the carrying
on of the Business at any time within the preceding 18 months, where the
Agreement has not terminated, or, where the Agreement has terminated, at any
time during the 18 months up to and including the Termination Date.

 
6.4
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly solicit, canvass or approach or
endeavour to solicit, canvass or approach or cause to be solicited, canvassed or
approached any person:

 
 
6.4.1
who, to its knowledge, was provided with goods or services by the Group in the
course of the carrying on of the Business at any time within the preceding 18
months, where the Agreement has not terminated, or, where the Agreement has
terminated, at any time during the 18 months up to and including the Termination
Date; or

 
 
6.4.2
who, to its knowledge, was negotiating with any member of the Group in relation
to orders for or the supply of goods or services in the course of the carrying
on of the Business at any time within the preceding 18 months, where the
Agreement has not terminated, or, where the Agreement has terminated, at any
time during the 18 months up to and including the Termination Date;

 
 
13

--------------------------------------------------------------------------------

 
 
for the purpose of offering to that person Restricted Goods or Services.
 
6.5
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly solicit, canvass or approach or
endeavour to solicit, canvass or approach or cause to be solicited, canvassed or
approached for the purpose of obtaining the supply of goods or services of the
same type as or similar to any goods or services supplied to any member of the
Group in the course of the carrying on of the Business any person who, to its
knowledge, supplied the Company with any such goods or services at any time:

 
 
6.5.1
during the preceding 18 months, where the Agreement has not terminated; or

 
 
6.5.2
where the Agreement has terminated, during the 18 months up to and including the
Termination Date,

 
where it is reasonably likely that such soliciting, canvassing or approaching
would, if successful, materially prejudice the Group's ability to procure or the
terms on which it is able to procure the supply of such goods or services.
 
6.6
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly:

 
 
6.6.1
solicit or entice away or endeavour to solicit or entice away or cause to be
solicited or enticed away from any member of the Group any person who is, and,
where the Agreement has terminated, was at the Termination Date, employed or
directly or indirectly engaged by any member of the Group in an executive,
sales, marketing, research or technical capacity  or any of the Key Employees,
with a view to inducing that person to leave such employment or engagement
(whether or not such person would commit a breach of his contract of employment
or engagement by reason of leaving);

 
 
6.6.2
solicit or endeavour to solicit or cause to be solicited any person who was at
any time during the preceding 18 months, where the Agreement has not terminated,
or, where the Agreement has terminated, during the18 months up to and including
the Termination Date, employed or directly or indirectly engaged by any member
of the Group who, by reason of their employment or engagement, possesses any
trade secrets or a material amount of confidential information concerning the
Business or is likely to be able to solicit away from the Group the custom of
any person to whom the Group supplies goods or services, with a view to inducing
that person to act in the same or a materially similar capacity in relation to
the same or a materially similar field of work for another person carrying on
business in competition with the Group (whether or not such person would commit
a breach of his contract of employment or engagement by reason of so acting).

 
6.7
Each of the restrictions set out in sub-clauses 7.2 to 7.6 is separate and
severable and, in the event of any such restriction (including the defined
expressions in sub-clause 7.1 being determined as unenforceable in whole or in
part for any reason, such unenforceability shall not affect the enforceability
of the remaining restrictions or, in the case of part of a restriction being
unenforceable, the remainder of that restriction.  The restrictions in
sub-clause 7.2 shall be deemed to be separate and severable in relation to each
of the countries set out in sub-clause 7.1.1.

 
 
14

--------------------------------------------------------------------------------

 
 
7.
DEFAULT

 
7.1
General Events of Default

 
A Shareholder commits an event of default (an "Event of Default") if:
 
 
7.1.1
it does not pay any amount due and payable by it under this Agreement and such
amount remains unpaid after the expiry of thirty (30) days following the giving
by any of the other Shareholders to such Shareholder of a notice requiring such
payment to be made; or

 
 
7.1.2
an order is made by a court of competent jurisdiction, or a resolution is
passed, for the bankruptcy, liquidation or administration of such Shareholder or
a notice of appointment of an administrator of such Shareholder is filed with a
court of competent jurisdiction (otherwise than in the course of a
reorganisation or restructuring previously approved in writing by the other
Shareholders);

 
 
7.1.3
any step is taken (otherwise than in the course of a reorganisation or
restructuring previously approved in writing by the other Shareholders) to
appoint a manager, receiver, administrative receiver, administrator, trustee or
other similar officer of such Shareholder or in respect of such Shareholder or
any of its assets which include either (i) the Shares held by that Shareholder
or (ii) shares or other securities in that Shareholder;

 
 
7.1.4
it convenes a meeting of its creditors or makes or proposes any arrangement or
composition with, or any assignment for the benefit of, its creditors;

 
 
7.1.5
it commits a material breach of this Agreement and (if capable of remedy) fails
to remedy the same (or establish plans to remedy the same in a manner reasonably
satisfactory to the other Shareholders) within twenty (20) Business Days of
notice to do so being given by the other Shareholders (and in respect of which
such other Shareholders expresses its intention to exercise its rights under
this clause); or

 
 
7.1.6
it is unable to pay its debts as they fall due.

 
7.2
Consequences of an Event of Default

 
 
7.2.1
On the occurrence of an Event of Default committed by a Shareholder (a
"Defaulting Shareholder") then, without prejudice to the Defaulting
Shareholder's obligations under this Agreement and to any other rights or
remedies available to any of the other parties with respect to the Defaulting
Shareholder, any of the other Shareholders shall be entitled by notice in
writing to the Defaulting Shareholder (copied to the Company) at any time whilst
such Event of Default subsists to require:

 
 
(A)
that the Defaulting Shareholder shall not exercise its right to attend and vote
at general meetings of the Company or execute written resolutions; and

 
 
(B)
that any Director appointed by the Defaulting Shareholder shall be suspended.

 
 
15

--------------------------------------------------------------------------------

 
 
 
7.2.2
Pursuant to the right granted to them under the Articles, the Shareholders
agree, and give notice of such agreement to the Company, that whenever any
notice is given pursuant to clause 8.2.1(B), no Director who is the subject of
such notice shall be required in order to constitute a quorum for the
transaction of business at a meeting of the Board and the quorum requirements
for meetings of the Board as set out in this Agreement and the Articles shall,
in those circumstances, be construed accordingly.

 
7.3
General Indemnity

 
A Defaulting Shareholder shall on demand from any other party, indemnify such
other party against any loss, cost, claim, damage or expense (including but not
limited to legal fees) suffered or incurred:
 
 
7.3.1
as a result of any default by the Defaulting Shareholder in the performance of
any of the obligations expressed to be performed by it under this Agreement or
as the result of an occurrence of an Event of Default which has occurred in
relation to such Defaulting Shareholder; or

 
 
7.3.2
in connection with the enforcement, preservation or protection of any rights
against the Defaulting Shareholder under this Agreement.

 
7.4
Default Interest

 
 
If any party fails to pay any amount due and payable by it under this Agreement
or under any judgment in connection with this Agreement, such party shall pay to
the party or parties to whom the same was due, interest on such overdue amount
including overdue interest under this clause from the due date until the date of
actual payment, as well after as before judgment, at a rate of 5% per annum
above the base rate from time to time of The Hongkong and Shanghai Banking
Corporation Limited.

 
8.
TERMINATION

 
8.1
Full termination

 
This Agreement shall remain in full force and effect as between all the
parties until the earlier of:
 
 
8.1.1
the dissolution of the Company; or

 
 
8.1.2
a Listing; or

 
 
8.1.3
the agreement of all the parties that it be terminated.

 
8.2
Partial termination

 
Without prejudice to clause 9.1, this Agreement shall terminate, as between a
Shareholder and the other parties only, upon the transfer of all (but not some
only) of the Shares owned by that Shareholder pursuant to the provisions of the
Articles and this Agreement (other than a transfer in accordance with paragraph
8 of Schedule 5).
 
8.3
Consequences of termination

 
 
8.3.1
Termination of this Agreement shall be without prejudice to any accrued rights
or obligations of the parties up to the date of termination; and the provisions
of clauses 1 and 10 to 12, shall remain in full force and effect notwithstanding
termination.

 
 
8.3.2
On ceasing to be a Shareholder, the former Shareholder shall return to the
Company or destroy any information of the kind referred to in clause 10.1.2 and
10.1.3, except to the extent that clauses 10.2.1 and/or 10.2.2 apply to such
information.

 
 
16

--------------------------------------------------------------------------------

 
 
 
8.3.3
Notwithstanding clause 9.3.2, the former Shareholder may retain any information
of the kind referred to in clause 10.1.2 and 10.1.3:

 
 
(A)
which is referred to in its board minutes or in documents referred to therein;
and/or

 
 
(B)
which it is impracticable to expunge from a computer, word processor or other
device,

 
in each case without prejudice to any duties of confidentiality in respect of
that information so retained.
 
9.
CONFIDENTIALITY AND ANNOUNCEMENTS

 
9.1
General restrictions

 
Subject to the exceptions provided in clauses 10.2 and 10.3, none of the parties
shall, at any time, whether before or after the expiry or sooner termination of
this Agreement, without the written consent of the other parties, divulge or
permit its officers, employees, agents, advisers or contractors to divulge to
any person (other than to any respective officers or employees of a party or a
person to whom, in each case, disclosure of information is permitted by this
Agreement and who require the same to enable them properly to carry out their
duties):
 
 
9.1.1
the existence of any of the contents of this Agreement or any document entered
into pursuant to it;

 
 
9.1.2
any information which it may have or acquire (whether before or after the date
of this Agreement) relating to the Business and/or any customers of or suppliers
to the Business, or otherwise to the business, assets or affairs of the Group or
any member of the Group; and/or

 
 
9.1.3
any information which, as a consequence of the negotiations relating to this
Agreement or of a party being involved in the Business or any member of the
Group in any manner whatsoever (including as a Shareholder and as an appointor
of a Director) or performing or exercising its rights and obligations under this
Agreement, any party may have acquired (whether before or after the date of this
Agreement) with respect to the customers, business, assets or affairs of any
other party.

 
9.2
Exceptions

 
The confidentiality obligations imposed by clause 10.1 shall not apply to the
disclosure of any information by a party (the "disclosing party"):
 
 
9.2.1
which now or hereafter comes into the public domain otherwise than as a result
of a breach by the disclosing party of its undertaking of confidentiality under
this Agreement;

 
 
9.2.2
which was lawfully in the disclosing party’s possession prior to disclosure by
the disclosing party, or now or hereafter becomes available to the recipient
from a source where such source is not bound by any obligation of
confidentiality in relation to such information;

 
 
9.2.3
which is required by law or any applicable regulatory authority to be disclosed
to any person or any person who is authorised by law to receive the same;

 
 
17

--------------------------------------------------------------------------------

 
 
 
9.2.4
which is required to be disclosed by the regulations of any recognised exchange
upon which the share capital of the disclosing party or its Holding Company is
or is proposed to be from time to time listed or dealt in;

 
 
9.2.5
which is required to enable the disclosing party to enforce its rights under
this Agreement or any document entered into pursuant to it;

 
 
9.2.6
to a court, arbitrator or administrative tribunal in the course of proceedings
before it to which the disclosing party is a party in a case where such
disclosure is required by such proceedings;

 
 
9.2.7
to any professional advisers to, and consultants, employees or agents of, the
disclosing party who are bound to the disclosing party by a duty of confidence
which applies to any information disclosed;

 
 
9.2.8
to the other parties to this Agreement; or

 

 
9.2.9
in the case of the disclosing party being a Shareholder, pursuant to or as
expressly permitted by the terms of this Agreement including but not limited to
clause 10.4.

 
9.3
Announcements

 
Subject to the remaining provisions of this clause, no party shall release any
announcement or except as provided in this Agreement despatch any announcement
or circular, relating to this Agreement unless the form and content of such
announcement or circular have been submitted to, and agreed by, the other
parties. Nothing in this clause 10.3 shall prohibit any party from making any
announcement or despatching any circular as required by law or the rules of any
other regulatory body in which case, the party required to make the announcement
must, so far as is practicable, take into account the reasonable requirements of
the other parties as to the content of such announcement or circular.
 
9.4
Rights of Shareholders to disclose information to others

 
Each Shareholder may disclose any information received from the Company or
relating to the Business or otherwise to the assets, affairs and financial or
other position of the Group to:
 
 
9.4.1
any Holding Company or subsidiary of that Shareholder and to any subsidiary of
any such Holding Company, provided that it shall use all reasonable endeavours
to procure that such recipients are aware of the confidential nature of such
information and such information may not be used other than for the purpose of
reviewing any investment in the Company;

 
 
9.4.2
any adviser to, trustee or manager of or investor or prospective investor in the
fund and any person on whose behalf the Shares are held, provided that it shall
use all reasonable endeavours to procure that such recipients are aware of the
confidential nature of such information and such information may not be used
other than for the purpose of reviewing any investment in the Company and that
they enter into confidentiality agreements with the Company;

 
 
9.4.3
its legal and investment advisers and any of its other professional advisers who
are bound to such Shareholder by a duty of confidence in respect of the
information disclosed; and

 
 
9.4.4
any underwriter or broker for the purpose of facilitating the Listing.

 
10.
MISCELLANEOUS PROVISIONS

 
10.1
No Partnership

 
 
18

--------------------------------------------------------------------------------

 
 
Nothing in this Agreement or in any document referred to in it or any
arrangement contemplated by it shall constitute any of the parties a partner of
any other, nor shall the execution, completion and implementation of this
Agreement confer on any party any power to bind or impose any obligations to any
third parties on any other party or to pledge the credit of any other party.
 
10.2
Assignment and further share issues

 
 
10.2.1
None of the parties may assign any of their respective rights or obligations
under this Agreement nor any of the documents referred to in this Agreement in
whole or in part (otherwise than pursuant to a transfer of Shares in accordance
in all respects with the provisions and requirements of this Agreement and of
the Articles).

 
 
10.2.2
If a party ceases to hold Shares it shall cease to be a party to this Agreement
and shall cease to have any liability under this Agreement (save to the extent
that such liability has already arisen and save for its continuing obligations
under clauses 6 and 9) with effect from the date on which all Deeds of Adherence
required by this Agreement have been executed.

 
10.3
Waiver

 
The rights and remedies of the parties shall not be affected by any failure to
exercise or delay in exercising any right or remedy or by the giving of any
indulgence by any other party or by anything whatsoever except a specific waiver
or release in writing and any such waiver or release shall not prejudice or
affect any other rights or remedies of the parties. No single or partial
exercise of any right or remedy shall prevent any further or other exercise
thereof, or the exercise of any other right or remedy.
 
10.4
Entire agreement and severance

 
 
10.4.1
Each of the parties to this Agreement confirms that this Agreement together with
the Subscription Agreement, represents the entire understanding, and constitutes
the whole agreement, in relation to its subject matter and supersedes any
previous agreement between the parties with respect thereto and, without
prejudice to the generality of the foregoing, excludes any warranty, condition
or other undertaking implied at law or by custom, usage or course of dealing.

 
 
10.4.2
Each party confirms that in entering into this Agreement it has not relied on
any representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out or referred to in this Agreement.

 
 
10.4.3
If any provision of this Agreement shall be void or unenforceable by reason of
any applicable law, it shall be deemed to be deleted and the remaining
provisions of this Agreement shall continue in full force and effect.

 
10.5
Further assurance

 
Each party shall after the date of this Agreement execute all such deeds and
documents and do all such things as the other parties may require for perfecting
the transactions intended to be effected under or pursuant to this Agreement and
for giving the other parties the full benefit of the provisions of this
Agreement, including the amendment of the Articles to reflect the provisions of
this Agreement (to the extent required) and making the necessary regulatory
filing of the same as soon as practicable following the date of this Agreement
(in any event by no later than ten (10) Business Days following the execution of
this Agreement).
 
10.6
Notices

 
 
19

--------------------------------------------------------------------------------

 
 
 
10.6.1
A notice (including any approval, consent or other communication) in connection
with this Agreement and the documents referred to in it:

 
 
(A)
must be in writing;

 
 
(B)
must be left at the address of the addressee or sent by pre-paid post to the
address of the addressee or sent by facsimile to the facsimile number of the
addressee and marked for the attention of the person so specified, or to such
other address or facsimile number and/or marked for the attention of such other
person, as the relevant party may from time to time specify by notice given in
accordance with this clause. The relevant details of each party for the service
of notices as at the date of this Agreement are set out in Schedule 6; and

 
 
(C)
for the avoidance of doubt, must not be sent by electronic mail unless agreed to
by the parties.

 
 
10.6.2
In the absence of evidence of earlier receipt, any notice shall take effect from
the time that it is deemed to be received in accordance with clause 11.6.3
below.

 
 
10.6.3
Subject to clause 11.6.4 below, a notice is deemed to be received:

 
 
(A)
in the case of a notice left at the address of the addressee, upon delivery at
that address;

 
 
(B)
in the case of a posted letter, on the third (3rd) day after posting; and

 
 
(C)
in the case of a facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient.

 
 
10.6.4
A notice received or deemed to be received in accordance with clause 11.6.3
above on a day which is not a Business Day or after 5p.m. on any Business Day,
according to local time in the place of receipt, shall be deemed to be received
on the next following Business Day.

 
 
10.6.5
Each party undertakes to notify all of the other parties by notice served in
accordance with this clause if the address specified herein is no longer an
appropriate address for the service of notices.

 
10.7
Taxation of payments

 
Any payment made by or due under, or pursuant to the terms of this Agreement
from a party to this Agreement to another party under this Agreement shall be
free and clear of all Taxation whatsoever save only for any deductions or
withholdings required by law.
 
10.8
Payments net of Tax

 
If any deductions or withholdings are required by law, or any payments made by
or due from a party under this Agreement to another party under this Agreement
are liable for Taxation, or would have been liable for Taxation but for the
utilisation of any Tax relief in respect of such liability, the paying party
shall be liable to pay to the recipient such further sums as shall be required
to ensure that the net amount received by the recipient will equal the full
amount which would have been received under the relevant provisions of this
Agreement in the absence of any such deductions, withholdings or Taxation
liabilities.
 
10.9
Counterparts

 
This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when executed and
delivered shall constitute an original, but all the counterparts shall together
constitute one instrument.
 
 
20

--------------------------------------------------------------------------------

 
 
10.10
Variations

 
No variation of this Agreement (or any of the documents referred to in it) shall
be valid unless made in writing (which for this purpose does not include e-mail)
and signed by or on behalf of the parties. The expression "variation" includes
any variation, supplement, deletion or replacement however effected.
 
10.11
Damages

 
Each party acknowledges that damages may not be an adequate remedy for any
breach of the undertakings by that party contained in this Agreement and that
any other party may be entitled (in addition to damages) to the remedies of
injunction, specific performance and other equitable relief for any threatened
or actual breach of any such undertakings.
 
10.12
Relationship of Agreement and Articles

 
If, during the continuance of this Agreement, there shall be any conflict
between the provisions of this Agreement and of the Articles then as between the
Shareholders who are a party to this Agreement or who have executed a Deed of
Adherence, during such period, the provisions of this Agreement shall prevail.
 
10.13
No amendment to Articles

 
Nothing contained in this Agreement shall be deemed to constitute an amendment
of the Articles or of any previous articles of association of the Company.
 
11.
GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS

 
11.1
Hong Kong law shall govern this Agreement and all documents delivered pursuant
hereto without regard to principles of conflicts of law. The Parties each submit
to the non-exclusive jurisdiction of the State and Federal courts in Portland,
Oregon, except that nothing in this Agreement shall be deemed to operate to
preclude a Party from bringing suit or taking other legal action in any other
jurisdiction to enforce its rights or to enforce a judgment or other court order
in favour of a Party. Each Party expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such Party at the address for notices set forth above and that
service so made shall be deemed completed upon the earlier to occur of such
Party’s actual receipt thereof or, in the case of the Issuer, three (3) days
after deposit in the US mails, proper postage prepaid.

 
11.2
Except for disputes relating to the enforcement of this Agreement, any claim,
dispute or controversy of whatever nature arising out of or relating to this
Agreement, including, any action or claim based on tort, contract, or statute,
or concerning the interpretation, effect, termination, validity, performance
and/or breach of this Agreement (the "Claim"), shall be resolved by final and
binding arbitration. The arbitration shall be conducted by and submitted to a
single arbitrator (the "Arbitrator") selected from and administered by the
Portland, Multnomah County, Oregon of JAMS ("JAMS"), in accordance with its then
existing Comprehensive Arbitration Rules & Procedures; however, upon the written
demand of any Party to the arbitration, the arbitration shall be conducted by
and submitted to three Arbitrators selected from and administered by the JAMS
Comprehensive Arbitration Rules & Procedures. The arbitration hearing shall be
held in Portland, Multnomah County, Oregon.

 
 
21

--------------------------------------------------------------------------------

 
 
The Arbitrator(s) shall NOT be authorized to reform, modify or materially change
this Agreement or other agreements entered into between the Parties. Each Party
shall bear its own attorneys’ fees, costs and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Arbitrator(s) and JAMS; however, the Arbitrator(s) shall be authorized to
determine whether a Party is the prevailing Party and, if so, to award to that
prevailing Party reimbursement for its reasonable attorneys’ fees, costs and
disbursements (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, etc.), and/or the fees and costs of the
Arbitrator(s) and JAMS.  The Arbitrator(s), and not a court, shall also be
authorized to determine whether this clause 12 applies to a Claim sought to be
resolved hereunder. The Arbitrator(s) shall, within fifteen (15) calendar days
after the conclusion of the arbitration hearing, issue a written award and a
written statement of decision describing the material factual findings and
conclusions on which the award is based, including the calculation of any
damages awarded.
 
By agreeing to this binding arbitration provision, the Parties understand that
they are waiving certain rights and protections which may otherwise be available
if a Claim were determined by litigation in court, including, without
limitation, the right to seek or obtain certain types of damages precluded by
this arbitration provision, the right to a jury trial, certain rights of appeal,
and a right to invoke formal rules of procedure and evidence.
 
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
CORPORATE STRUCTURE OF THE GROUP

 
 
The Company
     
Registered Company Name:
Powin Energy Corporation
       
Date of Incorporation:
8-9-2010
       
Place of Incorporation:
The State of Oregon, United States
       
Issued Share Capital:
US$10,000 divided into 10,000 Shares
   
Financial Year End:
31 December

 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
FORM OF DEED OF ADHERENCE (TRANSFERS)1
 
 
THIS DEED is made on [                                   ] 20[  ] BETWEEN:
 
[   1.
[                                    ] - all existing parties other than
transferor and transferee] (the "Shareholders");

 
[2.]
POWIN ENERGY CORPORATION, company incorporated in [the State of Oregon, US and
whose registered office is at [·], the United States of America ("Company");

 
[   3.
[                               ], a company incorporated under the laws of
[                       ] having its [registered] office at
[                                     ] OR [                           ] of
[address] (the "Transferor")];

 
[   4.
[                                ], a company incorporated under the laws of
[       ] having its [registered] office at
[                                     ] OR [                     ] of [address]
("New Shareholder")

 
WHEREAS:
 
(A)
The Transferor [is a party] [has acceded by means of an agreement dated] [date
of previous Deed of Adherence] to an agreement entitled "Shareholder's
Agreement" dated [—] and made between the Company and the parties named therein
(the "Shareholder's Agreement") by which the Shareholders and the other parties
thereto agreed provisions relating to the ownership of the Company and the
conduct of its Business.

 
(B)
The Transferor wishes to transfer to the Transferee the Shares described in the
Schedule to this Deed (the "Transferred Interest") and the New Shareholder has
agreed to purchase the Transferred Interest [subject to and in accordance with
the terms and conditions of an agreement to be dated [date of Transfer
Agreement] and made between the Transferor and the New Shareholder (the
"Transfer Agreement").]

 
NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
 
1.
DEFINITIONS AND INTERPRETATIONS

 
1.1
Definitions

 
In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholder's Agreement shall
have the same meanings when used herein and:
 
"Completion" means the completion of the sale and transfer of the Transferred
Interest to take place at the offices of [—] on [date] in accordance with the
provisions of the Articles; and
 
"Transfer Date" has the meaning given thereto in clause 3.1.
 
1.2
Interpretation and Construction

 
The provisions of clauses 1.1 and 1.2 of the Shareholder's Agreement shall apply
to this Deed mutatis mutandis.
 
1.3
Headings

 
Headings shall be ignored in the construction of this Deed.
 
                                                                 
 
1 For use on transfer of Shares.
 
 
24

--------------------------------------------------------------------------------

 
 
2.
REPRESENTATIONS AND WARRANTIES

 
2.1
The New Shareholder represents and warrants to each of the other parties as
follows:

 
 
2.1.1
Status

 
It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts.
 
 
2.1.2
Powers

 
It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the Shareholder's Agreement and (b) to
act as a Shareholder of the Company.
 
 
2.1.3
Authorisation and consents

 
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Shareholder's Agreement, legally binding and
enforceable and (b) to make this Deed and the Shareholder's Agreement admissible
in evidence in the courts of the jurisdiction in which it is incorporated have
been taken, fulfilled and done.
 
 
2.1.4
Non-violation of laws etc.

 
Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Shareholder's
Agreement and the purchase of Shares do not and will not violate or exceed any
restriction imposed by (a) any law to which it is subject or (b) its memorandum
or articles of association or, as the case may be, certificate of incorporation
or bye-laws/statutes.
 
 
2.1.5
Obligations binding

 
Its obligations under this Deed and the Shareholder's Agreement are valid,
binding and enforceable.
 
 
2.1.6
Non-violation of other agreements

 
Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Shareholder's Agreement and
the purchase of Shares do not and will not violate any agreement to which it is
a party which is binding on its assets.
 
3.
UNDERTAKINGS OF THE NEW SHAREHOLDER

 
3.1
Assumption of obligations

 
In consideration of the agreement of the Transferor to transfer the Transferred
Interest to the New Shareholder, the New Shareholder undertakes, to each other
party to this Deed, that it will, with effect from the date of transfer by the
Transferor to the New Shareholder of the Transferred Interest (the "Transfer
Date") and without prejudice to any liability of the Transferor in respect of
any breach by it of obligations under the Shareholder's Agreement prior to the
Transfer Date, assume, perform and comply with each of the obligations of the
Transferor under the Shareholder's Agreement as if it had been a party to the
Shareholder's Agreement at the date of execution thereof and the parties agree
that where there is a reference to a "Shareholder" there it shall be deemed to
include a reference to the Transferee.
 
 
25

--------------------------------------------------------------------------------

 
 
3.2
Release

 
In consideration of the undertakings given by the New Shareholder under this
clause, the parties hereby acknowledge and agree that the obligations of the
Transferor under the Shareholder's Agreement (except those under clauses
confidentiality, warranties miscellaneous) shall, in the case only of a transfer
of all the Transferor's Shares, cease with effect from the Transfer Date,
without prejudice to any liability of the Transferor in respect of any breach by
it of obligations under the Shareholder's Agreement prior to the Transfer Date.
 
4.
RIGHTS OF THE TRANSFEREE

 
The parties hereto (other than the New Shareholder) agree that there shall be
accorded to the New Shareholder with effect from the Transfer Date all the
rights of the Transferor with respect to the Transferred Interest (in each case
without prejudice to the rights of the Transferor under the Shareholder's
Agreement in respect of any breach by any other party thereto of its obligations
thereunder at any time prior to the Transfer Date) as if the New Shareholder had
been a party to the Shareholder's Agreement at the date of execution thereof
and, with effect from the Transfer Date, the Transferor shall cease to be
entitled to those rights.
 
5.
NOTICES

 
The address and facsimile number designated by the New Shareholder for the
purposes of clause 11.6 (Notices) of the Shareholder's Agreement are:
 
Address:
 
Fax:
 
For the attention of:
 
6.
ASSIGNMENT AND TRANSFER

 
The parties hereto hereby acknowledge and agree that, save as provided in clause
11.2 of the Shareholder's Agreement, no party shall have any right to assign,
transfer or in any way dispose of the benefit (or any part thereof) or the
burden (or any part thereof) of this Deed without the prior written consent of
other parties.
 
7.
MISCELLANEOUS

 
7.1
This Deed shall be governed by, and construed in accordance with the laws of
Hong Kong.

 
7.2
The provisions of clause 11.2 of the Shareholder's Agreement shall apply to this
Deed mutatis mutandis.

 
 
IN WITNESS whereof this Deed has been entered into the day and year first before
written.
 
 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
FORM OF DEED OF ADHERENCE (SUBSCRIPTIONS)2
 
 
THIS DEED is made on [                                   ] 20[  ] BETWEEN:
 
[  1.
[                                    ] - all existing shareholders] (the
"Shareholders");

 
[  2.
POWIN ENERGY CORPORATION, company incorporated in the State of Oregon, US and
whose registered office is at [·], the United States of America ("Company");

 
[  3.
[                               ], a company incorporated under the laws of
[                       ] having its [registered] office at
[                                     ] OR [                           ] of
[address] ("New Shareholder");

 
WHEREAS:
 
(A)
Pursuant to an agreement entitled "Shareholder's Agreement" dated [—] and made
between the Company and the parties named therein (the "Shareholder's
Agreement"), the Shareholders and the other parties thereto agreed provisions
relating to the ownership of the Company and the conduct of its Business.

 
(B)
The New Shareholders wish to subscribe for the Shares described in the Schedule
to this Deed (the "New Interest") and the Company has agreed to allot and issue
the New Interest [subject to and in accordance with the terms and conditions of
an agreement to be dated [date of Subscription Agreement] and made between the
Company and the New Shareholder (the "Subscription Agreement").]

 
NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
 
1.
DEFINITIONS AND INTERPRETATIONS

 
1.1
Definitions

 
In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholder's Agreement shall
have the same meanings when used herein and:
 
"Completion" means the completion of the issue of the New Interest to take place
at the offices of [—] on [date] in accordance with the provisions of the
Articles; and
 
"Transfer Date" has the meaning given thereto in clause 3.
 
1.2
Interpretation and Construction

 
The provisions of clauses 1.1 and 1.2 of the Shareholder's Agreement shall apply
to this Deed mutatis mutandis.
 
1.3
Headings

 
Headings shall be ignored in the construction of this Deed.
 
                                                                 
 
2 For use on allotment and issue of Shares.

 
27

--------------------------------------------------------------------------------

 
 
2.
REPRESENTATIONS AND WARRANTIES

 
2.1
The New Shareholder represents and warrants to each of the other parties as
follows:

 
 
2.1.1
Status

 
It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts.
 
 
2.1.2
Powers

 
It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the Shareholder's Agreement and (b) to
act as a Shareholder of the Company.
 
 
2.1.3
Authorisation and consents

 
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Shareholder's Agreement, legally binding and
enforceable and (b) to make this Deed and the Shareholder's Agreement admissible
in evidence in the courts of the jurisdiction in which it is incorporated have
been taken, fulfilled and done.
 
 
2.1.4
Non-violation of laws etc.

 
Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Shareholder's
Agreement and the subscription for Shares do not and will not violate or exceed
any restriction imposed by (a) any law to which it is subject or (b) its
memorandum or articles of association or, as the case may be, certificate of
incorporation or bye-laws/statutes.
 
 
2.1.5
Obligations binding

 
Its obligations under this Deed and the Shareholder's Agreement are valid,
binding and enforceable.
 
 
2.1.6
Non-violation of other agreements

 
 
Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Shareholder's Agreement and
the [purchase of and] subscription for Shares do not and will not violate any
agreement to which it is a party which is binding on its assets.
 
3.
UNDERTAKINGS OF THE NEW SHAREHOLDER

 
In consideration of the agreement of the Company to allot and issue the New
Interest to the New Shareholder, the New Shareholder undertakes, to each other
party to this Deed, that it will, with effect from the date of allotment and
issue to the New Shareholder of the New Interest (the "Transfer Date") assume,
perform and comply with each of a Shareholder's obligations under the
Shareholder's Agreement as if it had been a party to the Shareholder's Agreement
at the date of execution thereof and the parties agree that where there is a
reference to a "Shareholder" there it shall be deemed to include a reference to
the Transferee.
 
 
28

--------------------------------------------------------------------------------

 
 
4.
RIGHTS OF THE TRANSFEREE

 
The parties hereto (other than the New Shareholder) agree that there shall be
accorded to the New Shareholder with effect from the Transfer Date all the
rights of a Shareholder with respect to the New Interest as if the New
Shareholder had been a party to the Shareholder's Agreement at the date of
execution thereof and, with effect from the Transfer Date.
 
5.
NOTICES

 
The address and facsimile number designated by the New Shareholder for the
purposes of clause 11.6 (Notices) of the Shareholder's Agreement are:
 
Address:
 
Fax:
 
For the attention of:
 
6.
ASSIGNMENT AND TRANSFER

 
The parties hereto hereby acknowledge and agree that, save as provided in clause
11.2 of the Shareholder's Agreement, no party shall have any right to assign,
transfer or in any way dispose of the benefit (or any part thereof) or the
burden (or any part thereof) of this Deed without the prior written consent of
other parties.
 
7.
MISCELLANEOUS

 
7.1
This Deed shall be governed by, and construed in accordance with the laws of
Hong Kong.

 
7.2
The provisions of clause 11.2 of the Shareholder's Agreement shall apply to this
Deed mutatis mutandis.

 
IN WITNESS whereof this Deed has been entered into the day and year first before
written.
 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
PART A
 
RESERVED MATTERS FOR BOTH KEY SHAREHOLDERS
 
 
(A)
Amendment, modification or waiver of any material provisions of the
constitutional documents or like documents of any Group Company, including the
Articles.

 
(B)
Any re-organisation, merger, amalgamation or consolidation with any other entity
other than in connection with a Listing.

 
(C)
Any proposal or any passing of any resolution for the winding up, placing into
administration or liquidation of the Company or any Group Company other than
pursuant to a mandatory requirement of any applicable law.

 
(D)
Any change to the accounting reference date of the Group, the Agreed Accounting
Practices and Policies (other than as required to comply with international
financial reporting standards or applicable laws) or the removal of the Auditors
as auditors of the Company or any member of the Group or the appointment as
auditors or joint auditors of the Company or any member of the Group of any firm
other than the Auditors.

 
(E)
Any change to the rights attaching to the Shares.

 
(F)
The issue of any shares (by way of bonus or otherwise) and/or the grant of any
option or right to acquire or call for the issue of the same whether by
conversion, subscription or otherwise of any Group Company save as otherwise
expressly permitted by this Agreement or issuances in accordance with clause
3.1.5.

 
(G)
Consummation of a Listing.

 
(H)
The recommendation of or proposals for any payment of any dividend or any other
distribution of any Group Company other than as permitted by this agreement.

 
(I)
The creation or amendment of any employee share scheme and/or the issue of any
options under any such scheme.

 
 
 
PART B
 
RESERVED MATTERS THE BOARD OF DIRECTORS
 
 
1.
The annual budget of the Group (the "Approved Budget").

 
2.
The incurring of any capital expenditure by any member of the Group in excess of
US$300,000 in respect of any one transaction or, in aggregate, in respect of
multiple of transactions which are of a similar or identical nature in
substance.

 
3.
The entry by any member of the Group into any agreement for the sale, operation
and/or management of the Group's power storage management systems, electric
motor vehicle charging systems / stations or similar products and services.

 
4.
The incurring of any expenditure by any member of the Group which exceed the
amount for that item in the Approved Budget or which relates to an item or
category not included in the Approved Budget.

 
 
30

--------------------------------------------------------------------------------

 
 
5.
The entry by any member of the Group into any contract, liability or commitment
which (i) is incapable of being terminated within 12 months without the payment
of any penalty by the Group, or (ii) could involve expenditure or the incurring
of any other obligation by the company which in any case exceeds US$300,000 in
respect of any one transaction or, in aggregate, in respect of multiple of
transactions which are of a similar or identical nature in substance.

 
6.
The creation or giving of any encumbrance in respect of all or any part of the
undertaking, property or assets of the company or the acceptance by the company
of any encumbrance for its benefit.

 
7.
The creation by any member of the Group of any borrowings or other indebtedness
or obligation in the nature of borrowings (including, without limitation,
obligations pursuant to any debenture, bond, note, loan stock or other security
of such company and obligations pursuant to finance leases) except as
specifically provided for in the Approved Budget for the relevant year.

 
8.
Any actual or proposed sale or other disposition of any assets or rights of any
member of the Group or any actual or proposed acquisition of any assets or
rights by any member of the Group in excess of an aggregate amount of US$300,000
in any year unless specifically provided in the Approved Budget or it involves
the sale of current assets used in the ordinary course of Business.

 
9.
The acquisition, whether by transfer, subscription or otherwise of any shares or
debentures in any company or corporation other than the establishment of
wholly-owned subsidiaries.

 
10.
The entry by the company into any partnership, joint venture or other profit
sharing agreement.

 
11.
The cessation by the company of the business or the carrying on of the business
on any materially reduced scale.

 
12.
Any advance, loan or deposit of money by the any member of the Group not in the
ordinary course of the business.

 
13.
The initiation, conduct, settlement or abandoning of any claim, litigation,
arbitration or other proceedings involving the company or any admission of
liability by or on behalf of any member of the Group except in any case in
relation to debt collection in the ordinary course of the business.

 
14.
The making of any change (from the point of view of the relevant employee or
category of employees) in the terms and conditions of employment (contractual or
non-contractual) of any employee or category of employees or the making of any
such change in the terms of employment or the variation in the scope of duties
of or the engagement, dismissal or termination of employment of any employee
with annual remuneration in excess of US$150,000 unless such change, engagement,
dismissal or termination is included in the Approved Budget.

 
15.
Any change in the level of remuneration paid to any of the directors or the
terms or conditions of employment of any of the directors unless such change is
included in the Approved Budget.

 
16.
Any transaction with any person otherwise than at arms length and for full value
or any transaction with a Shareholder or a Related Parties of any Shareholder.

 
17.
The adoption of, or participation by any member of the Group in, any pension
scheme or the amendment of any existing pension scheme of the company or, except
in compliance with the advice of actuaries appointed at a quorate meeting of the
directors to review such scheme, any variation in or cessation of the
contributions made by any member of the Group to any such scheme.

 
 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
 
TRANSFER OF SECURITIES

 
 
TRANSFER OF SHARES
 
1.
No Shareholder may, without the consent of the other Shareholders, create or
permit to subsist any Encumbrance or other security interest whatsoever on or
over or in respect of all or any of the Shares held by it, and shall not
otherwise dispose of any of its Shares or otherwise purport to deal with the
beneficial or economic interest therein (including but not limited to its voting
rights) or any right relating thereto except by a transfer in accordance with
this Schedule or the terms of this Agreement. Any transfer or other disposal of
Shares that is made other than in accordance with this Schedule or the terms of
this Agreement shall be void and deemed to be of no effect and the parties shall
procure that such transfer shall not be registered in the statutory books and
records of the Company.

 
2.
If any Shareholder (the "Transferor") wishes to transfer any of its Shares or to
dispose of any interest therein, it shall serve on the other Shareholders
(including the Investors) and the Company a notice (the "Transfer Notice") in
writing of its wish to do so. The Transfer Notice shall:

 
 
2.1
state the number of Shares proposed to be transferred (the "Sale Shares") and
the price ("Sale Price") at which they are proposed to be transferred;

 
 
2.2
give details of the person if any (the "Third Party") to whom the Transferor
wishes to transfer the Sale Shares in the event that the other Shareholders do
not purchase all the Sale Shares in accordance with the provisions of this
Schedule, together with the principal terms of such proposed transfer and any
conditions or regulatory approvals required; and

 
2.3           be irrevocable, once given.
 
3.
Within ten (10) days after receipt by the other Shareholders of the Transfer
Notice, each of the other Shareholders shall give notice in writing as to
whether it is willing to purchase any of the Sale Shares at the Sale Price and
if so the maximum number of Sale Shares that it is prepared to purchase.

 
4.
If any of the other Shareholders (each a "Transferee") applies for all or any of
the Sale Shares then:

 
 
4.1
if the aggregate number of Sale Shares applied for is equal to or less than the
number of Sale Shares, the Transferor shall allocate the Sale Shares in
accordance with the applications; or

 
 
4.2
if the number of Sale Shares applied for is more than the number of Sale Shares,
the Transferor shall allocate the Sale Shares as between the Transferees pro
rata (or as nearly as is practicable) to their holdings of Shares but so that no
Transferee shall be allocated more Sale Shares than applied for.

 
5.
On the expiry of the ten (10) day period referred to in paragraph 3, the
Transferor shall forthwith give notice (the "Allocation Notice") of the
allocation of Sale Shares in accordance with paragraph 4 to each Transferee and
shall specify in the Allocation Notice the number of Sale Shares allocated to
each such Transferee and the place and time (being not later than three (3)
Business Days after the date of the Allocation Notice) at which the Transferor
and Transferee shall be bound to complete the sale of such Sale Shares. The
Transferor shall be bound, on receipt of payment of the Sale Price, to transfer
the relevant Sale Shares comprised in the Allocation Notice to the Transferee
named therein at the time and place therein specified.

 
 
32

--------------------------------------------------------------------------------

 
 
6.
If, at the end of the ten (10) day period referred to in paragraph ‎3, the other
Shareholders shall not have agreed to purchase all of the Sale Shares, the
Transferor shall be at liberty to transfer all (but not part only) of the Sale
Shares not applied for, at any time within sixty (60) days of the expiry of such
period, to the Third Party specified in the Transfer Notice at a price not less
than the Sale Price and otherwise on terms not more favourable than set out in
the Transfer Notice and provided that the Third Party (if it is not already a
Shareholder) executes and becomes bound by a Deed of Adherence.

 
7.
Notwithstanding paragraphs 2 to 6 (but without prejudice to paragraph 10 below),
[during the period from the date of this Agreement and ending on the [second]
anniversary of the date of this Agreement], no transfer of Shares or transfer of
any interest in Shares by the Founder or transfer of shares or any interest in
shares in the Founder by its shareholder shall be permitted unless with the
prior written consent of a Shareholders' Majority.

 
8.
Notwithstanding anything to the contrary contained in this Agreement or in the
Articles, any Shareholder shall have the right to transfer its entire holding of
Shares to its Related Company (or in the case of an individual Shareholder, to
any family trust established by or for the benefit of that Shareholder) without
being required to comply with the restrictions on transfer of Shares as set out
in this Schedule, provided that before such transfer takes place, the relevant
transferee executes and becomes bound by a Deed of Adherence and if such
transferee ceases to be its Related Company (or a family trust benefitting
relevant Shareholder) the entire holding of Shares shall be transferred back to
the previous Shareholder and such previous Shareholder shall at all times remain
a party to this Agreement and bound by this Agreement and shall procure that the
transferee performs its obligations under this Agreement.

 
9.
The parties shall procure that the Directors only register a transfer of Shares
where the transfer was carried out in accordance with this Agreement and the
Articles.

 
TAG ALONG RIGHTS
 
10.
Subject to paragraph 7 above, if any Major Shareholder intends to dispose of its
Shares, without prejudice to the other Shareholders' rights under paragraphs 4
and 5 above, in addition to issuing a Transfer Notice in accordance with
paragraph 2 above, the relevant Major Shareholder ("Major Transferor") shall
procure that the Third Party offer to acquire all of each Shareholder's Shares
at effectively the same price per Share (and otherwise upon the same terms) as
offered by the Third Party to the Major Transferor and on no less favourable
terms and with the same completion date as those offered to the Major
Transferor.

 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
CONTACT DETAILS


 
Name
Address or registered office
address and registered no. or
passport no. where applicable
Facsimile
number
Person to whom
notices should be
given
SF Suntech Inc.
Portion B, 30/F Bank of Tower, 1 Garden Road, Central, Hong Kong
852-23638086
Mr. Keith Tse
Powin
Corporation
20550 SW 115th Avenue
Tualatin, OR 97062
503-598 3941
Joseph Lu, CEO
Powin Energy
Corporation
20550 SW 115th Avenue
Tualatin, OR 97062
503-598 3941
Nicholas I. Goyak
Secretary
Mr. Joseph Lu
333 NW 9th Ave. #1212, Portland, OR 97209
503 598 3941
                                                                         

 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
REGISTRATION RIGHTS


 
1.           Definitions. As used in this Schedule, the following terms shall
have the meanings set forth below or as otherwise defined in the Agreement:
 
1.1           “Adverse Disclosure” means public disclosure of material
non-public information which, in the Company’s board of director’s good faith
judgment (i) would be required to be made in any report or a Registration
Statement filed with the SEC by the Company so that such report or Registration
Statement would not be materially misleading; (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
report or Registration Statement; and (iii) the Company has a bona fide business
purpose for not disclosing publicly (other than avoidance of its obligations
hereunder), including, without limitation, a potential material acquisition,
divestiture of assets or other material corporate transaction, or the disclosure
of such information would reasonably be expected to have a materially adverse
effect on the Company.
 
1.2           “Additional Shares” means any additional Shares issued to any
Holder pursuant to a stock split, stock dividend or other distribution with
respect to, or in exchange or in replacement of, the Shares.
 
1.3           “Applicable Market” means NASDAQ.
 
1.4           “Demand Registration Request” has the meaning given to it in
clause 2.1(a) hereof.
 
1.5           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.
 
1.6           “Excluded Registration” means (i) a registration relating to the
sale of securities to employees of the Company or of a subsidiary of the Company
pursuant to a stock option, stock purchase, or any other employee benefit plan;
(ii) a registration relating to an SEC Rule 145 transaction; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; (iv) a registration on Form S-4
under the Securities Act as in effect on the date hereof or any successor or
similar registration form under the Securities Act subsequently adopted by the
SEC; (v) a registration on a registration statement providing for the continuous
sale of securities by the Company pursuant to Rule 415 promulgated under the
Securities Act or (vi) a registration in which the only Shares being registered
are Shares issuable upon conversion of debt securities or other convertible
securities that are also being registered.
 
1.7           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any successor or similar registration form under the
Securities Act subsequently adopted by the SEC that permits incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
 
1.8           “Holder” (collectively, “Holders”) means the Investor, or any
transferee of Registrable Securities, to the extent holding Registrable
Securities.
 
1.9           “Holder Counsel” has the meaning ascribed to it in clause
2.1(f)(v) hereof.
 
1.10         “Holder Indemnitees” has the meaning ascribed to it in clause
2.5(a) hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
1.11           “Indemnified Party” has the meaning ascribed to it in clause
2.5(c) hereof.
 
1.12           “Indemnifying Party” has the meaning ascribed to it in clause
2.5(c) hereof.
 
1.13           “Legal Proceeding” means any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Authority or any arbitrator or arbitration panel.
 
1.14           “Person” means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
limited liability company or any other entity of whatever nature, and shall
include any successor (by merger or otherwise) of such entity.
 
1.15           “Prospectus” means the prospectus included in any Registration
Statement, all amendments and supplements to such prospectus, including
post-effective amendments, and all other material incorporated by reference in
such prospectus.
 
1.16           “register,” “registered” and “registration” refer to a
registration effected by filing with the SEC a Registration Statement in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering by the SEC of the effectiveness of such
Registration Statement.
 
1.17           “Registrable Securities” means (i) the Shares purchased pursuant
to the Agreement and (ii) any Additional Shares; provided, however, that any of
the Shares or Additional Shares shall cease to be treated as Registrable
Securities as of (a) such time following the date that a Registration Statement
covering such security has been declared effective by the SEC that such security
has been disposed of pursuant to such effective Registration Statement, (b) the
date on which such security is sold pursuant to Rule 144, (c) the date on which
such security ceases to be outstanding, (d) the date on which such security is
Transferred without a transfer of the registration rights hereunder pursuant to
clause 2.7 hereof or (e) the date as of which the Holder thereof, together with
its Affiliates, would have been able to dispose of all of its Registrable
Securities pursuant to Rule 144 (or any successor rule).
 
1.18           “Registration Period” has the meaning ascribed to it in clause
2.1(f)(i) hereof.
 
1.19           “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
any of the Registrable Securities.  References to the Registration Statement
shall include any Prospectus.
 
1.20           “Resale Registration Statement” has the meaning ascribed to it in
clause 2.1(a) hereof.
 
1.21           “Rule 144” means Rule 144 under the Securities Act.
 
1.22           “Rule 144A” means Rule 144A under the Securities Act.
 
1.23           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
 
1.24           “SEC” means the U.S. Securities and Exchange Commission.
 
 
36

--------------------------------------------------------------------------------

 
 
1.25         “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of Holder Counsel in up to the amount specified in clause
2.3 hereof, to be borne and paid by the Company as provided in clause 2.3.
 
1.26         “Suspension” has the meaning ascribed to it in clause 2.1(b)
hereof.
 
1.27         “Transfer” means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of (by merger,
testamentary disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Shares or Additional Shares.
 
 
2.           Registration Rights.  The Company hereby grants to each Holder the
registration rights set forth in this clause 2, with respect to the Registrable
Securities held by such Holder:
 
2.1           Demand Registration.
 
(a)           If the Company receives from at least two-thirds of the Holders a
written request for registration of outstanding Registrable Securities with an
anticipated aggregate offering price, net of Selling Expenses, of at least five
million dollars ($5,000,000) (a “Demand Registration Request”), then the Company
shall, subject to clauses 2.1(b) and 2.1(c) hereof, as soon as practicable, and
in any event within ninety (90) days following the date that the Company
receives the Demand Registration Request, file a Registration Statement on Form
S-3 (or if Form S-3 is not then available to the Company, on such form of
registration statement that is then available to effect the registration of all
of the Registrable Securities) providing for the registration and resale of all
of the outstanding Registrable Securities specified in the Demand Registration
Request (such filing, the “Resale Registration Statement”). The Registration
Statement filed hereunder, to the extent allowable under the Securities Act and
the rules promulgated thereunder, shall state that such Registration Statement
also covers such indeterminate number of Additional Shares of common stock of
the Company as may become issuable to prevent dilution resulting from stock
splits, stock dividends and similar transactions.  If the Holders intend to
distribute the Registrable Securities by means of an underwriting, the Demand
Registration Request shall so state. The underwriter(s) shall be selected by the
Holders, subject to approval by the Company.  The Company shall cause the Resale
Registration Statement to become or be declared effective by the SEC as promptly
as practicable after the filing thereof.  The Holders shall not be entitled to
make more than three (3) Demand Registration Requests pursuant to this Schedule
that are required to be registered on a form other than Form S-3 or its
equivalent.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           If the Company furnishes to the Holders a certificate signed by
the Chief Executive Officer or equivalent senior executive of the Company,
stating that the filing, effectiveness or continued use of the Resale
Registration Statement would require the Company to make an Adverse Disclosure,
then the Company shall have a period of not more than forty-five (45) days (or
such longer period to which the Holders holding a majority of the outstanding
Registrable Securities consent in writing) within which to delay the filing or
effectiveness of such Resale Registration Statement or, in the case of a Resale
Registration Statement that has been declared effective, to suspend the use by
the Holders of such Resale Registration Statement (in each case, a
“Suspension”); provided, however, that, unless consented to in writing by the
Holders holding a majority of the outstanding Registrable Securities, the
Company shall not be permitted to exercise a Suspension more than twice during
any 12-month period and there must be at least ninety (90) days between each
permitted Suspension.  In the case of a Suspension that occurs after the
effectiveness of the Resale Registration Statement, the Holders agree to suspend
use of the applicable Prospectus in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities, upon the Company’s delivery
of the certificate referred to in this clause 2.1(b).  The Company shall
promptly notify the Holders holding Registrable Securities covered by the Resale
Registration Statement upon the termination of any Suspension, and (i) in the
case the Resale Registration Statement has not been filed or declared effective,
shall promptly thereafter file the Resale Registration Statement, if applicable,
and use its reasonable efforts to have such Resale Registration Statement
declared effective under the Securities Act and (ii) in the case the Resale
Registration Statement has become effective, shall amend or supplement the
applicable Prospectus, if necessary, so it does not contain any untrue statement
or omission prior to the expiration of the Suspension and furnish to the Holders
holding Registrable Securities covered by the Resale Registration Statement such
numbers of copies of any Prospectus as so amended or supplemented as such
Holders may reasonably request.  The Company agrees to supplement or make
amendments to the Resale Registration Statement, if so required by the
registration form used by the Company for the Resale Registration Statement or
by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders of a majority of the outstanding Registrable Securities
covered by such Resale Registration Statement.
 
(c)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to clause 2.1(a) (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, an Company-initiated registration statement, provided,
however, that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective, or
(ii) after the Company has effected three (3) registrations pursuant to clause
2.1(a) that are required to be registered on a form other than Form S-3 or its
equivalent.  A registration shall not be counted as “effected” for purposes of
clause 2.1(c)(ii) until such time as the applicable Registration Statement has
been declared effective by the SEC; provided, that, in the event that the Demand
Registration Request is withdrawn by the Holders holding a majority of the
outstanding Registrable Securities, and such Holders elect not to pay the
registration expenses therefor, such withdrawn Registration Statement shall be
counted as “effected” for purposes of clause 2.1(c)(ii), and the Holders shall
be deemed to forfeit their right to one of the Registration Statements pursuant
to clause 2.1(a).
 
(d)          The Company shall use commercially reasonable efforts to take all
actions necessary to ensure that the transactions contemplated herein are
effected as contemplated in clause 2.1 hereof, and to submit to the SEC, within
three (3) Business Days after the Company learns that no review of the Resale
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on such Resale Registration Statement, as the case may
be, a request for acceleration of effectiveness (or post-effective amendment, if
applicable) of such Resale Registration Statement to a time and date not later
than three (3) Business Days after the submission of such request.
 
(e)           Any reference herein to a Registration Statement or Prospectus as
of any time shall be deemed to include any document incorporated, or deemed to
be incorporated, therein by reference as of such time and any reference herein
to any post-effective amendment to a Registration Statement as of any time shall
be deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(f)           In connection with the filing of the Resale Registration
Statement, subject to clauses 2.1(b) and 2.1(c), the Company shall:
 
(i)           prepare and file with the SEC within the time periods specified in
clause 2.1, a Registration Statement on Form S-3 that shall register all of the
outstanding Registrable Securities required to be registered pursuant to clause
2.1(a) hereof for resale by the Holders thereof in accordance with (except if
otherwise required pursuant to written comments received from the SEC upon a
review of such Resale Registration Statement) the “Plan of Distribution” section
included in such Resale Registration Statement; and keep such Resale
Registration Statement effective until the earlier of (i) the date on which each
Holder is able to dispose of all of its outstanding Registrable Securities
registered under such Resale Registration Statement without restriction pursuant
to Rule 144 (or any successor rule) and (ii) the date on which all Registrable
Securities registered under such Resale Registration Statement have been sold
(“Registration Period”), which Registration Statement shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein, or necessary to make statements therein not misleading, and
shall comply in all material respects with the Securities Act and the rules and
regulations of the SEC promulgated thereunder.  The financial statements of the
Company included in such Registration Statement or incorporated therein by
reference will comply in all material respects with all applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto.   Such financial statements will be prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended.
 
(ii)          as soon as reasonably practicable prepare and file with the SEC
such amendments and supplements to such Resale Registration Statement (including
without limitation, any required post effective amendments) and the Prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Resale Registration Statement pursuant to clause 2.1(a) and clause
2.1(f)(i) for the period specified therein and as may be required by the
applicable rules and regulations of the SEC and the instructions applicable to
the form of such Resale Registration Statement;
 
(iii)           comply with the provisions of the Securities Act with respect to
the disposition of all of the outstanding Registrable Securities covered by such
Resale Registration Statement by the Holders provided for in such Resale
Registration Statement;
 
(iv)           make available to each Holder whose Registrable Securities are
included in the Registration Statement and its legal counsel promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one copy of each Registration Statement and any amendment thereto,
each preliminary Prospectus and Prospectus and each amendment or supplement
thereto, and, in the case of the Registration Statements referred to in clause
2.1(a), each letter written by or on behalf of the Company to the SEC or the
staff of the SEC (including, without limitation, any request to accelerate the
effectiveness of the Registration Statement or amendment thereto), and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
the Registration Statement (other than any portion, if any, thereof which
contains information for which the Company has sought confidential treatment).
 
(v)           provide the Holders and, if any, single legal counsel designated
by the Holders of a majority of the outstanding Registrable Securities covered
by such Resale Registration Statement (“Holder Counsel”) a reasonable
opportunity to participate in the preparation of such Resale Registration
Statement, each Prospectus included therein or filed with the SEC and each
amendment or supplement thereto (but not including any documents incorporated by
reference), in each case subject to customary confidentiality restrictions,
and give reasonable consideration to any comments Holder Counsel provides with
respect to any Resale Registration Statement or amendment or supplement thereto,
and not file any document in a form to which such counsel reasonably objects.
The Company shall furnish to Holder Counsel copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Resale Registration Statement;
 
 
39

--------------------------------------------------------------------------------

 
 
(vi)           notify the Holders requesting inclusion of any outstanding
Registrable Securities in the Resale Registration Statement (A) when the Resale
Registration Statement or any Prospectus included therein or any Prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Resale Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the SEC with respect
thereto or any request by the SEC for amendments or supplements to such Resale
Registration Statement or Prospectus or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of such
Resale Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
outstanding Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose (in the cases of
(C) and (D), the Company shall obtain the withdrawal of such stop order or
suspension at the earliest practicable time) or (E) if at any time when a
Prospectus is required to be delivered under the Securities Act, that, to the
Company’s knowledge, such Resale Registration Statement, Prospectus, Prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
rules and regulations of the SEC thereunder or contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing (in which case, the Company shall use its reasonable
efforts to promptly prepare a supplement or amendment to the Resale Registration
Statement to conform to such requirements or to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
the selling Holders as the selling Holders may reasonably request); and
 
(vii)           in the event that Form S-3 is not available for the registration
of the resale of outstanding Registrable Securities hereunder, the Company
shall, subject to clauses 2.1(b) and 2.1(c), undertake to register the
outstanding Registrable Securities on such form of Registration Statement that
is then available to effect the registration of all of the Registrable
Securities. The Company represents and warrants that, as of the date hereof, it
meets the requirements for the use of Form S-3 for registration of the sale by
the Holders of the Registrable Securities.  The Company shall use its
commercially reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to thereafter maintain such
eligibility for the use of Form S-3.
 
(g)           In connection with the Resale Registration Statement, each Holder
agrees to furnish to the Company a duly completed selling stockholder
questionnaire in customary form no later than ten (10) Business Days following
the date of delivery of the Demand Registration Request. Each Holder further
agrees that it shall not be entitled to be named as a selling stockholder in the
Resale Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed selling stockholder questionnaire and has
confirmed the accuracy of the plan of distribution to be included in the
Registration Statement. Each Holder acknowledges and agrees that the information
in the selling stockholder questionnaire and such plan of distribution will be
used by the Company in the preparation of the Resale Registration Statement and
hereby consents to the inclusion of such information in the Resale Registration
Statement. Each Holder agrees to notify the Company as promptly as practicable
of any inaccuracy or change in information previously furnished by such Holder
to the Company contained in a selling stockholder questionnaire or of the
occurrence of any event in either case that could cause the Prospectus to
contain an untrue statement of a material fact regarding such Holder or its
intended method of disposition of such Registrable Securities or omits to state
any material fact regarding such Holder or its intended method of disposition of
such Registrable Securities required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly to furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such Prospectus shall not contain, with respect to each Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. If any Holder fails to provide to the Company any information required
to be provided pursuant to this clause 2.1 after such Holder became aware of the
inaccuracy, omission or required change, the Company may suspend the use of the
Resale Registration Statement and the Prospectus contained therein until such
time as such Holder provides the required information to the Company.
 
 
40

--------------------------------------------------------------------------------

 
 
2.2           Piggyback Registrations.
 
(a)           In addition to the Company’s obligations with respect to the
Resale Registration Statement set forth in clause 2.1, from and after the date
hereof, the Company shall also notify all Holders of Registrable Securities in
writing at least ten (10) days prior to the filing of any other registration
statement under the Securities Act for purposes of a public offering of Shares
solely for cash (including, but not limited to, registration statements relating
to secondary offerings of Common Stock), other than an Excluded Registration,
and will afford each such Holder an opportunity to include in such registration
statement (other than a registration statement for an Excluded Registration) all
or part of such Registrable Securities held by such Holder; provided, that, the
Company shall have no obligation to notify any Holder of any such registration
statement if the Company has received a Demand Registration Request or if any
Registration Statement covering all of the outstanding Registrable Securities is
then effective.  Each Holder desiring to include in any such registration
statement all or any part of the Registrable Securities held by it shall, within
ten (10) days after the above-described notice from the Company, so notify the
Company in writing.  In such event, the right of any such Holder to include
Registrable Securities in any registration statement for the underwritten public
offering of securities of the Company pursuant to this clause 2.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company.  The Company shall cause the Registration Statement
for the underwritten public offering of securities of the Company pursuant to
this clause 2.2 to become or be declared effective by the SEC as promptly as
practicable after the filing thereof. If a Holder decides not to include all of
his, her or its Registrable Securities in any registration statement (other than
a registration statement for an Excluded Registration) thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement (other than
a registration statement for an Excluded Registration) as may be filed by the
Company with respect to public offerings of Common Stock solely for cash, all
upon the terms and conditions set forth herein.
 
(b)           Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in any underwritten offering covered
by this clause 2.2, the number of shares that may be included in the
underwriting shall be allocated, first, to the Company, and second, to the
Holders requesting to include Registrable Securities in such offering and any
other stockholders of the Company who request to include Common Stock in such
offering pursuant to registration rights on a pro rata basis based on the total
number of Registrable Securities that the Holders have requested to include in
such offering and the total number of Shares carrying registration rights that
such other stockholders have requested to include in such offering. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) Business Days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this clause 2.2 whether or not any Holder has
elected to include Registrable Securities in such registration, and shall
promptly notify any Holder that has elected to include Registrable Securities in
such registration of such termination or withdrawal.  The registration expenses
of such withdrawn registration shall be borne by the Company in accordance with
clause 2.3 hereof.
 
(d)           For the avoidance of doubt, all obligations of the Company under
clause 2.1 with respect to a Resale Registration Statement shall apply to a
Registration Statement filed by the Company as contemplated by this clause 2.2.
 
2.3           Expenses of Registration.  All expenses incurred in connection
with all registrations effected pursuant to clauses 2.1 and 2.2, including all
registration, SEC, stock exchange and FINRA filing and qualification fees
(including state securities law fees and expenses), printing expenses,
accounting fees, fees and disbursements of counsel for, and independent public
accountants of, the Company, fees and disbursements of Holder Counsel not to
exceed $[20,000] ($[35,000] in the case of an underwritten offering), and fees
and expenses of all Persons retained by the Company shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
Selling Expenses.
 
2.4           Obligations of the Company.  Whenever required under this clause 2
to effect the registration of any Registrable Securities, the Company shall (in
addition to the requirements set forth in clause 2.1 with respect to the Resale
Registration Statement), as expeditiously as reasonably possible:
 
(a)           use its reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any preliminary or final Prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable, and to notify each Holder of the issuance and resolution thereof;
 
(b)           shall register or qualify, and cooperate with the Holders of
outstanding Registrable Securities covered by the Registration Statement and
their respective counsel, in connection with the registration or qualification
of such outstanding Registrable Securities for offer and sale under the
securities or “blue sky” laws of each state and other jurisdiction of the United
States as any such Holder or their respective counsel reasonably request in
writing, and do any and all other things reasonably necessary or advisable to
keep such registration or qualification in effect; provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject;
 
 
42

--------------------------------------------------------------------------------

 
 
(c)           as promptly as practicable after becoming aware of such event, (i)
notify the Holders of any pending proceeding against the Company under section
8A of the Securities Act in connection with the offering of such outstanding
Registrable Securities and (ii) notify the Holders of the happening of any of
event as a result of which the Prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and promptly prepare a supplement or
amendment to the Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Holder as such Holder may reasonably request; provided, that, the Company
shall not be obligated to give any notice to the Holders pursuant to this clause
2.4(c) prior to disclosing such information in a public statement or filing as
required by applicable federal and state securities laws;
 
(d)           comply with all requirements of the Applicable Market with regard
to the issuance of the outstanding Registrable Securities and use reasonable
efforts to list the outstanding Registrable Securities covered by the
Registration Statement on the Applicable Market;
 
(e)           promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to the Registration
Statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in the Registration Statement and to conduct
appropriate due diligence in connection therewith;
 
(f)           provide and cause to be maintained a transfer agent and registrar
for all outstanding Registrable Securities covered by the Registration Statement
from and after a date not later than the effective date of the Registration
Statement;
 
(g)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(h)           at the request of a Holder in the case of an underwritten public
offering, furnish, a letter from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and each Holder at the dates and times
provided in the applicable underwriting agreement; and
 
(i)           cooperate with the Holders who hold Registrable Securities being
offered and the managing underwriter or underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the managing underwriter or underwriters, if
any, or the Holders may reasonably request and registered in such names as the
managing underwriter or underwriters, if any, or the Holders may request, and,
within five (5) Business Days after the Registration Statement which includes
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel selected by the Company to deliver, to
the transfer agent for the Registrable Securities (with copies to the Holders
whose Registrable Securities are included in such Registration Statement), an
opinion of such counsel in the form reasonably satisfactory to the transfer
agent.
 
2.5           Indemnification.
 
 
43

--------------------------------------------------------------------------------

 
 
(a)           With respect to any Holder of outstanding Registrable Securities
that is or becomes a party to this Agreement, the Company will, and does hereby
undertake to, indemnify and hold harmless each such Holder, each of such
Holder’s officers, directors, employees, partners, members and agents, and each
Person controlling such Holder, and the officers, directors, employees, partners
and agents of each Person controlling such Holder (collectively, “Holder
Indemnitees”), against all joint or several claims, losses, damages, expenses
and liabilities (or actions in respect thereto) (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or
based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in any preliminary prospectus, prospectus (as amended or
supplemented, if applicable), offering circular or other similar document
(including any related Registration Statement, notification, or the like,
including any filing made under any state securities laws) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, (B) any violation or alleged violation by
the Company of any federal or state law or regulation applicable to the Company
in connection with any such registration, qualification or compliance,  (C) any
failure to register or qualify Registrable Securities in any state in the United
States where the Company or its agents have affirmatively undertaken or agreed
that the Company will undertake such registration or qualification on behalf of
the Holders of such Registrable Securities (provided that in such instance the
Company shall not be so liable if it has undertaken its best efforts to so
register or qualify such Registrable Securities) or (D) any breach of this
Agreement. The Company will reimburse, as incurred, each such Holder Indemnitee,
for any legal and any other expenses reasonably incurred in connection with
investigating or defending any such Claim; provided that the Company will not be
liable in any such case to the extent that any such Claim arises out of or is
based on any untrue statement or omission made in reliance and in conformity
with written information furnished to the Company by any Holder expressly for
use in any registration statement, prospectus, offering circular or other
similar document (including, without limitation, information included on such
Holder’s selling stockholder questionnaire and in any applicable plan of
distribution).
 
(b)          Each Holder will, and if Registrable Securities held by or issuable
to such Holder are included in any registration, qualification or compliance
pursuant to this clause 2, does hereby undertake to, indemnify and hold harmless
the Company, each of its directors, employees, agents and officers, each Person
controlling the Company and its directors, employees, agents and officers, and
each other Holder, against all Claims arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement, Prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, and will reimburse, as
incurred, the Company, each such other Holder, and each such director, officer,
employee, agent, partner and controlling Person of the foregoing, for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Claim in each case to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) was made in such
Registration Statement, Prospectus, offering circular or other document, in
reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use therein (including, without limitation,
information included on such Holder’s selling stockholder questionnaire and in
any applicable plan of distribution); provided, however, that the liability of
each Holder hereunder shall be limited to the net proceeds received by such
Holder from the sale of securities under such Registration Statement.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)          Each party entitled to indemnification under this clause 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if (i)
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding or (ii) the Indemnifying Party
shall have failed to promptly assume the defense of such proceeding; and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under clause 2, except to the extent that such failure to give notice shall
materially adversely affect the Indemnifying Party in the defense of any such
claim or any such litigation.  No Indemnifying Party, in the defense of any such
claim or litigation, may, without the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement unless such settlement
includes an unconditional release of such Indemnified Party from all liabilities
on claims that are the subject matter of such claim or litigation.
 
(d)           In order to provide for just and equitable contribution in case
indemnification is unavailable to an Indemnified Party (by reason of legal
prohibition or otherwise), the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and such party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the aggregate proceeds received by such Holders from the
sale of securities under such Registration Statement, and (ii) no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(e)          The indemnity and contribution agreements contained herein are in
addition to any liability that the Indemnifying Party may have to the
Indemnified Parties and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party or any officer,
director or controlling Person of such Indemnified Party and shall survive the
Transfer of any Registrable Securities.
 
2.6           Information by Holder.  The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may reasonably request in writing and as
shall be required in connection with any registration, qualification or
compliance referred to in this clause 2.
 
2.7           Transfer of Registration Rights.  The rights contained in clauses
2.1 and 2.2 hereof to cause the Company to register the Registrable Securities,
and the other rights set forth in this clause 2, may be assigned or otherwise
conveyed with respect to Registrable Securities Transferred by the
Holder thereof provided that such transferee agrees to become bound to terms and
conditions applicable to a Holder substantially similar to those set forth in
this Schedule.
 
 
45

--------------------------------------------------------------------------------

 
 
2.8           Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC, including,
without limitation,  Rule 144 promulgated under the Securities Act, that may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use reasonable efforts to:
 
(a)           make and keep current public information available, within the
meaning of Rule 144 or any similar or analogous rule promulgated under the
Securities Act;
 
(b)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Securities Act and Exchange Act; and
 
(c)           make available to each Holder so long as such Holder owns any
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Holders to sell such securities under Rule 144 without registration
under the Securities Act.
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS whereof this Agreement has been entered into the day and year first
above written.
 


EXECUTED AS A DEED by
)
     
)
   
duly authorised for and on
)
   
behalf of POWIN CORPORATION
)
   
in the presence of
)
(Director)
 



 
47

--------------------------------------------------------------------------------

 
 
EXECUTED AS A DEED by
)
     
)
   
duly authorised for and on
)
   
behalf of POWIN ENERGY
)
   
CORPORATION
)
   
in the presence of
)
(Director)
 



 
48

--------------------------------------------------------------------------------

 
 
EXECUTED AS A DEED by
)
     
)
   
duly authorised for and on
)
   
behalf of
)
   
SF SUNTECH INC.
)
     
)
   
in the presence of
)
(Director)
 

 
 
49

--------------------------------------------------------------------------------

 


EXECUTED AS A DEED by
)
   
JOSEPH LU
)
   
in the presence of
)
   


 
 
 
 
 50

--------------------------------------------------------------------------------